 

Exhibit 10.2

 

EXECUTION COPY

 



RECEIVABLES FINANCING AGREEMENT

 

Dated as of October 21, 2020

 

by and among

 

ENLINK MIDSTREAM FUNDING, LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

ENLINK MIDSTREAM OPERATING, LP,

as initial Servicer,

 

and

 

PNC CAPITAL MARKETS LLC,

as Structuring Agent


 



 



 

TABLE OF CONTENTS

 

Page 

 

 

ARTICLE I             DEFINITIONS 1           SECTION 1.01. Certain Defined
Terms 1           SECTION 1.02. Other Interpretative Matters 37         ARTICLE
II            TERMS OF THE LOANS 38           SECTION 2.01. Loan Facility 38    
      SECTION 2.02. Making Loans; Repayment of Loans 38           SECTION 2.03.
Interest and Fees 40           SECTION 2.04. Records of Loans 40          
SECTION 2.05. Selection of Interest Rates and Tranche Periods 41          
SECTION 2.06. Defaulting Lenders 41         ARTICLE III          [RESERVED] 42  
      ARTICLE IV          SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS 42      
    SECTION 4.01. Settlement Procedures 42           SECTION 4.02. Payments and
Computations, Etc 45         ARTICLE V           INCREASED COSTS; FUNDING
LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST 45           SECTION 5.01.
Increased Costs 45           SECTION 5.02. Funding Losses 47           SECTION
5.03. Taxes 47           SECTION 5.04. Inability to Determine Adjusted LIBOR or
LMIR; Change in Legality 51           SECTION 5.05. Security Interest 52        
  SECTION 5.06. Successor Adjusted LIBOR or LMIR 53           SECTION 5.07.
Designation of a Different Lending Office 54         ARTICLE VI
         CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS 54           SECTION
6.01. Conditions Precedent to Effectiveness and the Initial Credit Extension 54
          SECTION 6.02. Conditions Precedent to All Credit Extensions 54        
  SECTION 6.03. Conditions Precedent to All Releases 55         ARTICLE VII
        REPRESENTATIONS AND WARRANTIES 56

 





-i-

 

 

TABLE OF CONTENTS
(continued)

 

Page 

 

  SECTION 7.01. Representations and Warranties of the Borrower 56          
SECTION 7.02. Representations and Warranties of the Servicer 61         ARTICLE
VIII       COVENANTS 64           SECTION 8.01. Covenants of the Borrower 64    
      SECTION 8.02. Covenants of the Servicer 74           SECTION 8.03.
Separate Existence of the Borrower 81         ARTICLE IX
         ADMINISTRATION, COLLECTION AND INSURANCE OF RECEIVABLES 85          
SECTION 9.01. Appointment of the Servicer 85           SECTION 9.02. Duties of
the Servicer 86           SECTION 9.03. Collection Account Arrangements 87      
    SECTION 9.04. Enforcement Rights 87           SECTION 9.05. Responsibilities
of the Borrower 89           SECTION 9.06. Servicing Fee 89           SECTION
9.07. Credit Insurance Policies 90         ARTICLE X           EVENTS OF DEFAULT
92           SECTION 10.01. Events of Default 92         ARTICLE XI          THE
ADMINISTRATIVE AGENT 96           SECTION 11.01. Authorization and Action 96    
      SECTION 11.02. Administrative Agent’s Reliance, Etc 96           SECTION
11.03. Administrative Agent and Affiliates 97           SECTION 11.04.
Indemnification of Administrative Agent 97           SECTION 11.05. Delegation
of Duties 97           SECTION 11.06. Action or Inaction by Administrative Agent
97           SECTION 11.07. Notice of Events of Default; Action by
Administrative Agent 98           SECTION 11.08. Non-Reliance on Administrative
Agent and Other Parties 98           SECTION 11.09. Successor Administrative
Agent 98           SECTION 11.10. Structuring Agent 99           SECTION 11.11.
LIBOR Notification 99         ARTICLE XII        [RESERVED] 99



 



-ii-

 

 

TABLE OF CONTENTS
(continued)

 

Page

 

ARTICLE XIII        INDEMNIFICATION 99           SECTION 13.01. Indemnities by
the Borrower 99           SECTION 13.02. Indemnification by the Servicer 103    
    ARTICLE XIV       MISCELLANEOUS 104           SECTION 14.01. Amendments, Etc
104           SECTION 14.02. Notices, Etc 105           SECTION 14.03.
Assignability; Addition of Lenders 106           SECTION 14.04. Costs and
Expenses 108           SECTION 14.05. No Proceedings; Limitation on Payments 109
          SECTION 14.06. Confidentiality 109           SECTION 14.07. GOVERNING
LAW 111           SECTION 14.08. Execution in Counterparts 111           SECTION
14.09. Integration; Binding Effect; Survival of Termination 111          
SECTION 14.10. CONSENT TO JURISDICTION 111           SECTION 14.11. WAIVER OF
JURY TRIAL 112           SECTION 14.12. Ratable Payments 112           SECTION
14.13. Limitation of Liability 112           SECTION 14.14. Intent of the
Parties 113           SECTION 14.15. USA Patriot Act 113           SECTION
14.16. Right of Setoff 113           SECTION 14.17. Severability 114          
SECTION 14.18. Mutual Negotiations 114           SECTION 14.19. Captions and
Cross References 114



 



-iii-

 

 

TABLE OF CONTENTS
(continued)

 

Page

 

EXHIBITS           EXHIBIT A – Form of Loan Request EXHIBIT B – Form of
Reduction Notice EXHIBIT C – Form of Assignment and Acceptance Agreement EXHIBIT
D – Form of Assumption Agreement EXHIBIT E – Credit and Collection Policy
EXHIBIT F – Form of Information Package EXHIBIT G – Form of Compliance
Certificate EXHIBIT H – Closing Memorandum EXHIBIT I – Form of Daily Report
EXHIBIT J – Form of Weekly Report             SCHEDULES           SCHEDULE I –
Commitments SCHEDULE II – Lock-Boxes, Collection Accounts and Collection Account
Banks SCHEDULE III – Notice Addresses

 



-iv-

 

  

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
October 21, 2020 by and among the following parties:

 

(i)       ENLINK MIDSTREAM FUNDING, LLC, a Delaware limited liability company,
as Borrower (together with its successors and assigns, the “Borrower”);

 

(ii)       the Persons from time to time party hereto as Lenders;

 

(iii)       PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

 

(iv)       ENLINK MIDSTREAM OPERATING, LP, a Delaware limited partnership, in
its individual capacity (“EMO”) and as initial Servicer (in such capacity,
together with its successors and assigns in such capacity, the “Servicer”); and

 

(v)       PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Sale and Contribution Agreement. The Borrower
has requested that the Lenders make Loans from time to time to the Borrower, on
the terms, and subject to the conditions set forth herein, secured by, among
other things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Control Agreement” means (i) the WF Deposit Account Control Agreement
and (ii) each agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Servicer (if applicable), the
Administrative Agent and a Collection Account Bank, governing the terms of the
related Collection Accounts that provides the Administrative Agent with control
within the meaning of the UCC over the deposit accounts subject to such
agreement.

 





 

 

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1.00% per annum) (i)
the rate of interest determined by the Administrative Agent in accordance with
its usual procedures (which determination shall be conclusive absent manifest
error) to be the rate per annum for deposits in Dollars as reported on the
Reuters Screen LIBOR01 Page as the composite offered rate for London interbank
deposits for such Tranche Period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such Tranche Period
for an amount comparable to the Portion of Capital to be funded at Adjusted
LIBOR during such Tranche Period, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage; provided, however, that with respect to the
initial Tranche Period for a Loan that is not advanced on a Tranche Reset Date,
Adjusted LIBOR shall be the interest rate per annum equal to LMIR for each day
during such initial Tranche Period from the date that such Loan is made pursuant
to Section 2.01 until the next occurring Tranche Reset Date. The calculation of
Adjusted LIBOR may also be expressed by the following formula:

 





 

    Composite of London interbank offered rates shown on     Reuters Screen
LIBOR01 Page or appropriate successor Adjusted LIBOR  =        

1.00 - Euro-Rate Reserve Percentage

 

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than 0.375% per annum, such rate shall be deemed to be
0.375% per annum for purposes of this Agreement.

 

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).

 

“Adverse Claim” means any Lien, other than a Permitted Lien.

 

“Advisors” has the meaning set forth in Section 14.06(c).

 

“Affected Person” means each Credit Party and each of their respective
Affiliates.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person. For purposes of this definition, control of a Person shall mean the
power, direct or indirect: (x) to vote twenty-five percent (25.00%) or more of
the securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

 



2

 

 

“Affiliate Collections” means, with respect to any Affiliate Receivable: (a) all
funds that are received by any Affiliate of Parent or any other Person on their
behalf in payment of any amounts owed in respect of such Affiliate Receivable
(including purchase price, service charges, finance charges, interest, fees and
all other charges), or applied to amounts owed in respect of such Affiliate
Receivable (including insurance payments, proceeds of drawings under supporting
letters of credit and net proceeds of the sale or other disposition of
repossessed goods or other collateral or property of the related Obligor or any
other Person directly or indirectly liable for the payment of such Affiliate
Receivable and available to be applied thereon), (b) all proceeds of all Related
Security with respect to such Affiliate Receivable and (c) all other proceeds of
such Affiliate Receivable.

 

“Affiliate Receivable” means any right to payment of a monetary obligation,
whether or not earned by performance, owed to any Person that is an Affiliate of
Parent, whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
service charges, finance charges, interest, fees and other charges with respect
thereto; provided, however, that Affiliate Receivables shall exclude all Pool
Receivables. Any such right to payment arising from any one transaction,
including, without limitation, any such right to payment represented by an
individual invoice or agreement, shall constitute an Affiliate Receivable
separate from an Affiliate Receivable consisting of any such right to payment
arising from any other transaction.

 

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

 

“Aggregate Contra Account Amount” means, at any time of determination, the
aggregate Contra Account Amount of all Obligors at such time.

 



3

 

 

 

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism financing,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statutes, treaties, constitutions, ordinances, rules, regulations, requirements,
restrictions, permits, executive orders, certificates, decisions, directives or
orders of any Governmental Authority applicable to such Person or any of its
property and (y) all judgments, injunctions, orders, writs, decrees and awards
of all courts and arbitrators in proceedings or actions in which such Person is
a party or by which any of its property is bound. For the avoidance of doubt,
FATCA shall constitute an “Applicable Law” for all purposes of this Agreement.

 

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit C
hereto.

 

“Assumption Agreement” has the meaning set forth in Section 14.03(h).

 

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, costs, expenses and disbursements of any law firm or other external
counsel. Except after the occurrence and continuance of an Event of Default, for
any Attorney Costs for the Borrower Indemnified Parties and the Servicer
Indemnified Parties, such Attorney Costs shall be limited to one counsel to all
Borrower Indemnified Parties and Servicer Indemnified Parties (taken as a whole)
and, if reasonably necessary, a single local counsel for all Borrower
Indemnified Parties and Servicer Indemnified Parties (taken as a whole) in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Borrower Indemnified Parties and
Servicer Indemnified Parties similarly situated and taken as a whole.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:

 

(a)       the rate of interest in effect for such day as publicly announced from
time to time by such Lender or its Affiliate as its “reference rate” or “prime
rate”, as applicable. Such “reference rate” or “prime rate” is set by the
applicable Lender or its Affiliate based upon various factors, including such
Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and is not necessarily the lowest
rate charged to any customer; and

 

(b)       0.50% per annum above the latest Federal Funds Rate; and

 

(c)       0.625% per annum above Adjusted LIBOR applicable to the Interest
Period for which the Base Rate is then being determined.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to Adjusted LIBOR or LMIR for Dollar-denominated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
Adjusted LIBOR or LMIR with an alternate benchmark rate for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Adjusted LIBOR or LMIR with the applicable Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of Adjusted LIBOR or LMIR for U.S. Dollar-denominated credit
facilities at such time and (b) which may also reflect adjustments to account
for (i) the effects of the transition from Adjusted LIBOR or LMIR to the
Benchmark Replacement and (ii) yield- or risk-based differences between Adjusted
LIBOR or LMIR and the Benchmark Replacement.

 



4

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to Adjusted LIBOR: (A) in the case of clause (A) or (B) of the
definition of “Benchmark Transition Event”, the later of (x) the date of the
public statement or publication of information referenced therein and (y) the
date on which the administrator of the London Interbank Offered Rate for
interbank deposits in Dollars (“USD LIBOR”) permanently or indefinitely ceases
to provide USD LIBOR; or (B) in the case of clause (C) of the definition of
“Benchmark Transition Event”, the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Adjusted LIBOR or LMIR: (A) a public statement
or publication of information by or on behalf of the administrator of USD LIBOR
announcing that such administrator has ceased or will cease to provide USD
LIBOR, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide USD LIBOR; (B) a public statement or publication of information by a
Governmental Authority having jurisdiction over the Administrative Agent, the
regulatory supervisor for the administrator of USD LIBOR, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for USD LIBOR, a resolution authority with jurisdiction over the administrator
for USD LIBOR or a court or an entity with similar insolvency or resolution
authority over the administrator for USD LIBOR, which states that the
administrator of USD LIBOR has ceased or will cease to provide USD LIBOR
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
USD LIBOR; or (C) a public statement or publication of information by the
regulatory supervisor for the administrator of USD LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent announcing that USD
LIBOR is no longer representative.

 



5

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to Adjusted LIBOR
or LMIR and solely to the extent that Adjusted LIBOR or LMIR (as the case may
be) has not been replaced with a Benchmark Replacement, the period (x) beginning
at the time that such Benchmark Replacement Date has occurred if, at such time,
no Benchmark Replacement has replaced Adjusted LIBOR or LMIR (as the case may
be) for all purposes hereunder in accordance with Section 5.06 and (y) ending at
the time that a Benchmark Replacement has replaced Adjusted LIBOR or LMIR (as
the case may be) for all purposes hereunder pursuant to Section 5.06.

 

“Beneficial Owner” means, for the Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns twenty-five percent
(25.00%) or more of the Borrower’s Capital Stock; and (b) a single individual
with significant responsibility to control, manage, or direct the Borrower.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, all Capital and Interest on the Loans, all Fees and
all other amounts due or to become due under the Transaction Documents (whether
in respect of fees, costs, expenses, indemnifications or otherwise), including
interest, fees and other obligations that accrue after the commencement of any
Insolvency Proceeding with respect to the Borrower (in each case whether or not
allowed as a claim in such proceeding).

 

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the aggregate Outstanding Balance of all Pool Receivables at such time,
minus (ii) the sum of (A) the Aggregate Capital at such time, plus (B) the
Aggregate Interest at such time, plus (C) the aggregate accrued and unpaid Fees
at such time, plus (D) the aggregate outstanding principal balance of all
Intercompany Loans at such time, plus (E) the aggregate accrued and unpaid
interest on all Intercompany Loans at such time, plus (F) without duplication,
the aggregate accrued and unpaid other Borrower Obligations at such time.

 



6

 

 

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

 

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time.

 

“Breakage Fee” means (a) for any Interest Period for which Interest is computed
by reference to Adjusted LIBOR and a reduction of Capital is made for any reason
on any day other than the last day of the related Tranche Period or (b) to the
extent that the Borrower shall for any reason fail to borrow (but excluding any
failures to borrow resulting from a Lender default under this Agreement) on the
date specified by the Borrower in the applicable Loan Request in connection with
any request for funding pursuant to Article II of this Agreement, the amount, if
any, of the resulting loss (other than lost profits), cost or expense incurred
by reason of the liquidation or reemployment of deposits actually sustained by
any Lender; provided, however, that the affected Lender shall use commercially
reasonable efforts to minimize such loss or expense (including from the
investment of the proceeds of such reductions of Capital or such amounts failed
to be borrowed by the Borrower) and a certificate as to the amount of any
Breakage Fee (including the computation of such amount) shall be submitted by
the affected Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with Adjusted LIBOR or LMIR, dealings are carried out in the
London interbank market.

 

“Capital” means, with respect to any Lender, the aggregate amounts advanced to,
or on behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 4.01 and as reduced
in accordance with Section 2.02; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

 

“Certificate of Beneficial Ownership” means, for the Borrower, a certificate in
form and substance acceptable to the Administrative Agent (as amended or
modified by the Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of the Borrower.

 



7

 

 

“Change in Control” means the occurrence of any of the following:

 

(a)       EnLink NGL Marketing, LP ceases to own, directly, 100.00% of the
issued and outstanding Capital Stock, membership interests and all other equity
interests of the Borrower free and clear of all Adverse Claims;

 

(b)       EnLink Midstream, LLC ceases to own, directly or indirectly, (i)
100.00% of the issued and outstanding Capital Stock, membership interests or
other equity interests of EnLink Midstream GP, LLC, or any successor controlling
entity of EnLink Midstream Partners, LP, and (ii) at least 50.1% of the common
equity interests of EnLink Midstream Partners, LP and at least 50.1% of the
fully-diluted equity interests of EnLink Midstream Partners, LP;

 

(c)       EnLink Midstream Partners, LP ceases to own, directly or indirectly,
100.00% of the issued and outstanding Capital Stock, membership interests or
other equity interests of the Servicer or any Originator (only so long as such
Originator remains a party to the Sale and Contribution Agreement as an
Originator thereunder);

 

(d)       any Intercompany Loan shall at any time cease to be owned by an
Originator, unless the Administrative Agent and the holder of such Adverse Claim
have entered into an intercreditor, standstill or similar agreement in form and
substance acceptable to the Administrative Agent in its sole discretion; or

 

(e)       (i) at any time the EnLink Credit Agreement is in full force and
effect, (x) a Disqualified Person, other than the Qualifying Owners, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 50% or more of the
equity securities of EnLink Manager entitled to vote for members of the board of
directors or equivalent governing body of EnLink Manager on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right), or (y) EnLink Manager ceases
to be the managing member of EnLink Midstream, LLC and a Disqualified Person
becomes the managing member of EnLink Midstream, LLC, or (ii) at any time when
the EnLink Credit Agreement is not in full force and effect, any event described
in the definition of “Change of Control” under the EnLink Credit Agreement on
the date the EnLink Credit Agreement ceased to be in full force and effect.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Closing Date” means October 21, 2020.

 



8

 

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” has the meaning set forth in Section 5.05(a).

 

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.

 

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

 

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, service charges, finance charges, interest, fees and
all other charges), or applied to amounts owed in respect of such Pool
Receivable (including insurance payments, proceeds of drawings under supporting
letters of credit and net proceeds of the sale or other disposition of
repossessed goods or other collateral or property of the related Obligor or any
other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections, (c)
all proceeds of all Related Security with respect to such Pool Receivable, (d)
all other proceeds of such Pool Receivable (including drawings under any
Eligible Supporting Letter of Credit or any other letter of credit in favor of
any Originator, the Borrower or the Servicer with respect to such Receivable)
and (e) all amounts paid by or on behalf of a Credit Insurer under any Credit
Insurance Policy or in respect of any claim thereunder.

 

“Commitment” means, with respect to any Lender, the maximum aggregate amount of
Capital which such Person is obligated to lend or pay hereunder on account of
all Loans, on a combined basis, as set forth on Schedule I or in the Assumption
Agreement or other agreement pursuant to which it became a Lender, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 14.03 or in connection with a reduction in the Facility Limit pursuant
to Section 2.02(e). If the context so requires, “Commitment” also refers to a
Lender’s obligation to make Loans hereunder in accordance with this Agreement.

 

“Concentration Percentage” means (a) except as provided in clause (b) below, (i)
for any Group A Obligor, 20.00%, (ii) for any Group B Obligor, 15.00%, (iii) for
any Group C Obligor, 10.00% and (iv) for any Group D Obligor, 8.00%, and (b) for
each of the Obligors listed in the chart below (each, a “Special Obligor”), the
percentage specified in the chart below for such Special Obligor (the applicable
“Special Concentration Limit”); provided, however, that the Administrative Agent
may approve higher “Concentration Percentages” for selected Obligors; provided,
further, that the Administrative Agent may, upon not less than thirty (30)
Business Days’ prior written notice to the Borrower, cancel or reduce the
Special Concentration Limit with respect to any or all Special Obligors, in
which case the Concentration Percentage for such Special Obligor(s) shall be
determined pursuant to clause (a) above. In the event that any other Obligor is
or becomes an Affiliate of a Special Obligor, the Special Concentration Limit
shall apply to both such Obligor and such Special Obligor and shall be
calculated as if such Obligor and such Special Obligor were a single Obligor.

 



9

 

 

Special Obligor Special Concentration Limit Devon Energy Corp 20.00%

 

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentages of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors;
provided, that, for purposes of determining the Concentration Reserve
Percentage, with respect to any Eligible Receivable that is supported by an
Eligible Supporting Letter of Credit or is an Insured Receivable, the “Obligor”
thereof (including for purposes of determining such Obligor’s Obligor Percentage
and status as a Group A Obligor, Group B Obligor, Group C Obligor or Group D
Obligor) shall be deemed to be the related Eligible Supporting Letter of Credit
Provider or Eligible Credit Insurance Provider, as applicable; provided,
further, that (x) if any Pool Receivable is partially supported by an Eligible
Supporting Letter of Credit, then the “Obligor” thereof shall be deemed to be
(i) with respect to the Unsupported Outstanding Balance of such Pool Receivable,
the Obligor of such Pool Receivable and (ii) with respect to the Supported
Outstanding Balance of such Pool Receivable, the related Eligible Supporting
Letter of Credit Provider and (y) with respect to any Insured Receivable, the
“Obligor” thereof shall be deemed to be (i) with respect to the Insured Amount
of the Outstanding Balance of any Insured Receivable, the related Eligible
Credit Insurance Provider and (ii) with respect to the remaining Outstanding
Balance, if any, the Obligor of such Insured Receivable.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contra Account Amount” means, at any time of determination and with respect to
any Obligor, an amount equal to the lesser of (i) the Contra Amount at such time
with respect to such Obligor and (ii) the Outstanding Balance of all Pool
Receivables, the Obligor of which is such Obligor.

 

“Contra Amount” means, at any time of determination and with respect to any
Obligor, the aggregate amounts of indebtedness and other obligations owed to
such Obligor and its Affiliates by any Originator or any of its Affiliates,
including, without limitation, pass-through liabilities, rebates, legacy “Take 5
Refunds” and any accounts payable or other such indebtedness or obligations
arising in connection with the sale of goods or rendering of services by such
Obligor or its Affiliates to any Originator or any of its Affiliates.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 



10

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means (a) each of Borrower, the Servicer, the Performance
Guarantor, each Originator, the Parent and each of Parent’s Subsidiaries and (b)
each Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, twenty-five
percent (25.00%) or more of the issued and outstanding equity interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for such Person, or (y) power to direct or
cause the direction of the management and policies of such Person whether by
ownership of equity interests, contract or otherwise.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

 

“Credit Extension” means the making of any Loan.

 

“Credit Insurance Policy” means a credit insurance policy naming the Borrower as
insured and the Administrative Agent as an additional insured, which policy
insures the payment of Pool Receivables owing by one or more Obligors.

 

“Credit Insurer” means each insurance company that provides a Credit Insurance
Policy to the Borrower.

 

“Credit Party” means each Lender, the Structuring Agent and the Administrative
Agent.

 

“Daily Report” means a report, in substantially the form of Exhibit I.

 

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three (3) most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by (b)
(i) the aggregate initial Outstanding Balance of all Pool Receivables generated
by the Originators during the three (3) most recent Fiscal Months ended on the
last day of such Fiscal Month, divided by (ii) ninety (90).

 

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any bonds, debentures, notes,
note purchase, acceptance or credit facility, or other similar instruments or
facilities, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade), (v) all net obligations of such Person in respect of
interest rate or currency hedges or (vi) any Guaranty of any such Debt.

 



11

 

 

“Deemed Collections” has the meaning set forth in Section 4.01(d).

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1.00%, with 5/1000th of 1.00% rounded upward) computed as of
the last day of each Fiscal Month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables (other than Specified Pool Receivables) that
became Defaulted Receivables during such Fiscal Month, by (b) the aggregate
initial Outstanding Balance of all Pool Receivables (other than Unbilled
Receivables and Specified Pool Receivables) originated by the Originators during
the month that is three (3) Fiscal Months before such Fiscal Month.

 

“Defaulted Receivable” means a Receivable (without duplication):

 

(a)       as to which any payment, or part thereof, remains unpaid for more than
ninety (90) days from the original invoice date for such payment;

 

(b)       as to which any payment, or part thereof, remains unpaid for less than
or equal to ninety (90) days from the original invoice date for such payment and
as to which an Insolvency Proceeding shall have occurred with respect to the
Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto; or

 

(c)       as to which any payment, or part thereof, remains unpaid for less than
or equal to ninety (90) days from the original invoice date for such payment and
that, consistent with the Credit and Collection Policy, has been written off, as
charged-off, the applicable Originator’s or the Borrower’s books as
uncollectible; or

 

provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied), (c) has failed, within three (3) Business Days after request by a
Credit Party to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company, that is subject
of an Insolvency Proceeding.

 



12

 

 

“Deferred Revenue Amount” means, at any time of determination, the aggregate
amount of the EnLink Group’s deferred revenue (determined in accordance with
GAAP and reported on the most recently-delivered Information Package, Weekly
Report or Daily Report) from capital projects or other business with Obligors on
Pool Receivables or their Affiliates.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1.00%, with 5/1000th of 1.00% rounded upward) computed as
of the last day of each Fiscal Month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables (other than Specified Pool Receivables) that
were Delinquent Receivables on such day, by (b) the aggregate Outstanding
Balance of all Pool Receivables (other than Specified Pool Receivables) on such
day.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for ninety-one (91) days or more from the original
invoice date for such payment; provided, however, that such amount shall be
calculated without giving effect to any netting of credits that have not been
matched to a particular Receivable for the purposes of aged trial balance
reporting.

 

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1.00%, with 5/1000th of 1.00%
rounded upward) computed as of the last day of such Fiscal Month by dividing:
(a) the aggregate initial Outstanding Balance of all Pool Receivables (other
than Unbilled Receivables) originated by the Originators during such Fiscal
Month, by (b) the Net Receivables Pool Balance as of the last day of such Fiscal
Month. Within thirty (30) days of the completion and the receipt by the
Administrative Agent of the results of the most recently concluded annual audit
or field exam of the Receivables and the servicing and origination practices of
the Servicer and the Originators, the numerator of the Dilution Horizon Ratio
may be adjusted by the Administrative Agent upon not less than five (5) Business
Days’ prior written notice to the Borrower to reflect such number of Fiscal
Months as the Administrative Agent reasonably believes best reflects the
business practices of the Servicer and the Originators and the actual amount of
dilution and Deemed Collections that occur with respect to Pool Receivables
based on the weighted average dilution lag calculation completed as part of such
audit or field exam.

 

“Dilution Ratio” means, for any Fiscal Month, the greater of (a) 1.00%, and (b)
the ratio (expressed as a percentage and rounded to the nearest 1/100th of
1.00%, with 5/1000th of 1.00% rounded upward), computed as of the last day of
each Fiscal Month by dividing: (i) the aggregate amount of Deemed Collections
during such Fiscal Month (excluding charge-offs), by (ii) the aggregate initial
Outstanding Balance of all Pool Receivables (other than Unbilled Receivables)
originated by the Originators during such Fiscal Month.

 

“Dilution Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1.00%, with
5/1000th of 1.00% rounded upward) of (a) the Dilution Horizon Ratio, multiplied
by (b) the sum of (i) the product of (A) 2.50 times (B) the average of the
Dilution Ratios for the twelve (12) most recent Fiscal Months, plus (ii) the
Dilution Volatility Component.

 



13

 

 

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1.00%, with
5/1000th of 1.00% rounded upward) of:

 

(a)       the positive difference, if any, between: (i) the highest Dilution
Ratio during the twelve (12) most recent consecutive Fiscal Months and (ii) the
arithmetic average of the Dilution Ratios for such twelve (12) consecutive
Fiscal Months; multiplied by

 

(b)      the quotient of (i) the highest Dilution Ratio during the twelve (12)
most recent consecutive Fiscal Months divided by (ii) the arithmetic average of
the Dilution Ratios for such twelve (12) consecutive Fiscal Months.

 

“Disqualified Person” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) that PNC reasonably believes is a
counterparty with which PNC is prohibited from transacting business, entering
into a banking relationship or otherwise engaging in the transactions
contemplated by this Agreement pursuant to (i) any Applicable Law, (ii) the
provisions of its organizational documents or (iii) any indenture, sale
agreement, credit agreement, loan agreement, security agreement, mortgage, deed
of trust, or other agreement or instrument to which PNC is a party or by which
it or any of its properties is bound.

 

“Dollars” and “$” each mean the lawful currency of the United States of America.

 

“Early Opt-in Event” means a determination by the Administrative Agent that
Dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 5.06, are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace USD LIBOR.

 

“Eligible Assignee” means (i) any Lender or any of its Affiliates, (ii) any
Person managed by a Lender or any of its Affiliates and (iii) any other
financial or other institution.

 

“Eligible Credit Insurance” means a Credit Insurance Policy issued by an
Eligible Credit Insurance Provider, which policy (a) is a Credit Insurance
Policy that the Administrative Agent (in its sole discretion) has approved in
writing, (b) is in full force and effect, and (c) with respect to which, all due
and payable premiums have been paid in full. For the avoidance of doubt, if the
Credit Insurer of such a Credit Insurance Policy ceases to be an Eligible Credit
Insurance Provider, such policy shall cease to constitute Eligible Credit
Insurance unless, with respect to any Credit Insurance Policy issued by multiple
insurance providers, the Administrative Agent (in its sole discretion) elects to
apply a weighted average rating to such insurer group, elects to apply a
proportionate reduction in the Insured Amount with respect to receivables
insured by such insurer or otherwise consents in writing.

 

“Eligible Credit Insurance Provider” means an insurance company in the business
of issuing commercial credit insurance (a) which company is not an Affiliate of
the EnLink Group and (b) with respect to which, it has not had any credit rating
assigned by any of Moody’s, S&P’s or A.M. Best Company, Inc. to it reduced by
two or more ratings “notches” since the time any Credit Insurance Policy written
by such Credit Insurer became Eligible Credit Insurance hereunder; provided
that, with respect to any Credit Insurance Policy issued by multiple insurance
providers, the Administrative Agent may elect (in its sole discretion) to treat
such syndicate as a single insurer and apply a weighted average credit rating.

 



14

 

 

“Eligible Foreign Obligor” means an Obligor (or (x) with respect to any
Receivable that is supported by an Eligible Supporting Letter of Credit, such
Eligible Supporting Letter of Credit Provider, or (y) with respect to any
Insured Receivable, the related Eligible Credit Insurance Provider) (i) that is
organized in or that has a head office (domicile), registered office, and chief
executive office located in a country that is not the United States or a
Sanctioned Country (or (x) with respect to an Eligible Credit Insurance
Provider, the country in which the office from which it is obligated to make
payment with respect to such Eligible Credit Insurance is located or (y) with
respect to an Eligible Supporting Letter of Credit Provider, the country in
which the office from which it is obligated to make payment with respect to such
Eligible Supporting Letter of Credit is located), and (ii) the Contract that
gave rise to such Receivable is governed by the respective laws of a state,
territory, district, commonwealth, or possession of the United States of
America.

 

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

 

(a)               the Obligor of which is: (i) either a U.S. Obligor or an
Eligible Foreign Obligor; (ii) not a Governmental Authority; (iii) not a
Sanctioned Person; (iv) not subject to any Insolvency Proceeding; (v) not an
Affiliate of the Borrower, the Servicer, the Performance Guarantor, the Parent
or any Originator; (vi) not the Obligor with respect to Delinquent Receivables
with an aggregate Outstanding Balance exceeding fifty percent (50.00%) of the
aggregate Outstanding Balance of all such Obligor’s Pool Receivables; (vii) not
a natural person and (ix) not a material supplier to any Originator or an
Affiliate of a material supplier;

 

(b)               [reserved];

 

(c)               that is denominated and payable only in Dollars in the United
States of America, and the Obligor with respect to which has been instructed to
remit Collections in respect thereof directly to a Lock-Box or Collection
Account in the United States of America;

 

(d)               that does not have a due date which is more than sixty (60)
days after the original invoice date of such Receivable;

 

(e)               that (i) arises under a Contract for the sale of goods or
services on an arm’s-length basis in the ordinary course of the applicable
Originator’s business and (ii) does not constitute a loan or other similar
financial accommodation being provided by the applicable Originator;

 



15

 

 

(f)                that arises under a Contract that (i) is in full force and
effect, (ii) is governed by the law of the United States of America or of any
State thereof, (iii) is a legal, valid and binding obligation of the related
Obligor, enforceable against such Obligor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law and (iv) the
payments thereunder are free and clear of any withholding Taxes;

 

(g)               that has been transferred by an Originator to the Borrower
pursuant to the Sale and Contribution Agreement with respect to which transfer
all conditions precedent under the Sale and Contribution Agreement have been
met;

 

(h)               that, together with the Contract related thereto, conforms in
all material respects with all Applicable Laws;

 

(i)                with respect to which all material consents, licenses,
approvals or authorizations of, or registrations or declarations with or notices
to, any Governmental Authority or other Person required to be obtained, effected
or given by an Originator in connection with the creation of such Receivable,
the execution, delivery and performance by such Originator of the related
Contract or the assignment thereof under the Sale and Contribution Agreement
have been duly obtained, effected or given and are in full force and effect;

 

(j)                 that is not subject to any right of rescission, set-off,
counterclaim, any other defense against the applicable Originator (or any
assignee of such Originator) or Adverse Claim, and the Obligor of which holds no
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable; provided that only the portion of such Receivable subject to
such right of rescission, set-off, counterclaim, or other defense or Adverse
Claim shall be ineligible;

 

(k)               that satisfies all applicable requirements of the Credit and
Collection Policy;

 

(l)                that, together with the Contract related thereto, has not
been modified, waived or restructured since its creation, except as permitted
pursuant to Section 9.02 of this Agreement;

 

(m)              in which the Borrower owns good and marketable title, free and
clear of any Adverse Claims, and that is freely assignable (including without
any consent of the related Obligor);

 

(n)               for which the Administrative Agent (on behalf of the Secured
Parties) shall have a valid and enforceable first priority perfected security
interest therein and in the Related Security and Collections with respect
thereto, in each case free and clear of any Adverse Claim;

 



16

 

 

(o)               that (x) constitutes an “account” or “general intangible” (as
defined in the UCC), (y) is not evidenced by instruments or chattel paper and
(z) does not constitute, or arise from the sale of, as-extracted collateral (as
defined in the UCC);

 

(p)               that is neither a Defaulted Receivable nor a Delinquent
Receivable;

 

(q)               for which no Originator, the Borrower, the Parent, the
Performance Guarantor or the Servicer has established any offset or netting
arrangements (including customer deposits and advance payments (including
payments relating to unearned revenues)) with the related Obligor in connection
with the ordinary course of payment of such Receivable; provided, that if such
Receivable is subject to any offset or netting arrangements, only the portion of
such Receivable attributable to such offset or netting arrangement shall be
ineligible, and so long as no Level 1 Rating Event has occurred and is
continuing an Obligor’s right to offset in respect of a liability then included
in the Deferred Revenue Amount shall not render such Receivable (or the related
portion thereof) ineligible;

 

(r)                that represents amounts earned and payable by the Obligor
that are not subject to the performance of additional services by the Originator
thereof or by the Borrower (other than the obligations of the applicable
Originator with respect to standard warranties and indemnities related to the
goods or services sold) and the related goods or merchandise shall have been
shipped and/or services performed, other than, in the case of an Eligible
Unbilled Receivable, the billing or invoicing of such Receivable; provided, that
if such Receivable is subject to the performance of additional services, only
the portion of such Receivable attributable to such additional services shall be
ineligible;

 

(s)               which (i) does not arise from a sale of accounts made as part
of a sale of a business or constitute an assignment for the purpose of
collection only, (ii) is not a transfer of a single account made in whole or
partial satisfaction of a preexisting indebtedness or an assignment of a right
to payment under a contract to an assignee that is also obligated to perform
under the contract and (iii) is not a transfer of an interest in or an
assignment of a claim under a policy of insurance;

 

(t)                which does not relate to the sale of any consigned goods or
finished goods which have incorporated any consigned goods into such finished
goods;

 

(u)               for which the related Originator has recognized the related
revenue on its financial books and records in accordance with GAAP;

 

(v)               for which neither the related Originator nor any Affiliate
thereof is holding any deposits received by or on behalf of the related Obligor;
provided that only the portion of such Pool Receivable in an amount equal to
such deposits shall be ineligible; and

 

(w)              for which an invoice has been issued or, if such Receivable is
an Unbilled Receivable, is an Eligible Unbilled Receivable.

 



17

 

 

“Eligible Supporting Letter of Credit” means, with respect to any Pool
Receivables of an Obligor, an unconditional (except for any draft or
documentation required to be presented as a condition to drawings thereunder),
irrevocable standby or commercial letter of credit, at all times in form and
substance reasonably acceptable to the Administrative Agent in its sole
discretion, issued or confirmed by an Eligible Supporting Letter of Credit
Provider, which letter of credit (a) supports the payment of such Pool
Receivable, (b) names the Originator of such Pool Receivable as the sole
beneficiary thereof and (c) is payable in Dollars. In the event that any
Eligible Supporting Letter of Credit is drawn on with respect to a Pool
Receivable and the Borrower or related Originator is required to subrogate or
assign its rights, claims, guaranties, security, collateral or defenses to the
applicable Eligible Supporting Letter of Credit Provider in respect of such Pool
Receivable or in respect of any Eligible Supporting Letter of Credit issued by
an Eligible Supporting Letter of Credit Provider (in circumstances where a
confirmation issued in respect of that Eligible Supporting Letter of Credit is
drawn on with respect to a Pool Receivable), the Borrower shall (and the
Servicer shall cause the Borrower to) so subrogate or assign such rights,
claims, guaranties, security, collateral or defenses in accordance with the
terms of such Eligible Supporting Letter of Credit (or take such steps as are
necessary so that the related Originator can effect such subrogation or
assignment in accordance with such terms). Simultaneously with receipt of such a
payment in a Collection Account and upon such subrogation or assignment, the
Administrative Agent shall be automatically deemed to have released and
reconveyed to the Borrower, and the Borrower shall be automatically deemed to
have released and reconveyed to the related Originator, any ownership or
security interest it may have hereunder or otherwise (in the Administrative
Agent’s case, on behalf of itself and the Lenders) in such rights, claims,
guaranties, security, collateral or defenses so subrogated or assigned, to the
extent necessary to permit such subrogation or assignment and shall execute such
documents to evidence the same as shall be reasonably requested by the Borrower,
in each case at the sole expense of the Borrower; provided, however, that (x)
the Administrative Agent shall not be deemed to have released any such security
interest it may have in related rights under such Eligible Supporting Letter of
Credit which has been drawn on (including, without limitation, any right of the
Borrower to receive ratable or other allocations of Collections or other
recoveries in respect of the related Pool Receivables) and (y) any release of
claims or interests in any Receivable by the Borrower or any Originator to the
applicable Eligible Supporting Letter of Credit Provider in an exchange for
payment of an amount less than the Outstanding Balance of the related Receivable
shall constitute a reduction to the Outstanding Balance of such Receivable by
the Borrower or applicable Originator and the amount of any such reduction shall
be a Deemed Collection payable pursuant to Section 4.01.

 

“Eligible Supporting Letter of Credit Provider” means a bank so designated in
writing by the Administrative Agent to the Servicer (in the sole discretion of
the Administrative Agent); provided that at any time after the long-term
unsecured senior debt obligation of such bank is withdrawn or falls below a
rating of (a) “BBB-” by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “Baa3” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities, that the Administrative
Agent may revoke (in its sole discretion) any such designation by written
notice, which revocation shall be effective on the date so designated, and on
such effective date, each letter of credit issued or confirmed by such bank
shall cease to be an Eligible Supporting Letter of Credit.

 



18

 

 

 

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable that
would otherwise be an Eligible Receivable if not more than thirty (30) days have
expired since the date such Unbilled Receivable arose.

 

“EnLink Credit Agreement” means that certain Revolving Credit Agreement, dated
as of December 11, 2018, by and among, inter alios, Parent, as borrower, and
Bank of America, N.A., as administrative agent, as it may be amended, restated
or otherwise modified from time to time, and any successor or replacement
agreement with banks or other financial institutions that provides for revolving
loans to Parent.

 

“EnLink Group” means, collectively, EnLink Midstream, LLC together with the rest
of its consolidated subsidiaries.

 

“EnLink Manager” means EnLink Midstream Manager, LLC, a Delaware limited
liability company, and its successors and assigns as managing member of EnLink
Midstream, LLC or as the business entity with the ultimate authority to manage
the business and operations of EnLink Midstream, LLC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.

 

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding.

 

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.

 

“Excess Concentration” means the sum of the following amounts, without
duplication:

 

(a)               the sum of the amounts calculated for each of the Obligors
equal to the excess (if any) of (i) an amount equal to (x) the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less (y) the
First Purchaser Liability (if any) allocable to such Obligor, over (ii) the
product of (x) such Obligor’s Concentration Percentage, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus

 

(b)               the excess (if any) of (i) (x) the aggregate Outstanding
Balance of all Eligible Receivables, the Obligors of which are Eligible Foreign
Obligors, less (y) the First Purchaser Liability (if any) allocable to such
Eligible Foreign Obligors, over (ii) the product of (x) 5.00%, multiplied by
(y) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus

 



19

 

 

(c)               the excess (if any) of (i) the aggregate Contra Account
Amounts of all Obligors for which neither such Obligor nor any of its Affiliates
has a formal netting arrangement with any Originator or any of its Affiliates
(to the extent such arrangement permits such Obligor or any of its Affiliates to
offset amounts owed in respect of Receivables against amounts owed by an
Originator or an Affiliate of any Originator to such Obligor or any of its
Affiliates), over (ii) the product of (x)(A) at any time on or after the
occurrence and during the continuance of a Level 1 Ratings Event, 0.00%, or (B)
at any other time, 10.00% (or such other percentage as determined from time to
time by the Administrative Agent (in its sole discretion) with prior written
notice to the Borrower), multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool;

 

provided that, for purposes of determining the “Excess Concentration” pursuant
to clauses (a), and (b) above, with respect to any Eligible Receivable that is
supported by an Eligible Supporting Letter of Credit or is an Insured
Receivable, the “Obligor” thereof shall be deemed to be the related Eligible
Supporting Letter of Credit Provider or Eligible Credit Insurance Provider, as
applicable, (and, with respect to any Eligible Receivable that is supported by
an Eligible Supporting Letter of Credit or is an Insured Receivable, such
Obligor shall be deemed to be organized under the laws of the country in which
the office from which it is obligated to make payment with respect to such
Eligible Supporting Letter of Credit or Eligible Credit Insurance is located);
provided, further, that (x) if any Pool Receivable is partially supported by an
Eligible Supporting Letter of Credit, then the “Obligor” thereof shall be deemed
to be (i) with respect to the Unsupported Outstanding Balance of such Pool
Receivable, the Obligor of such Pool Receivable and (ii) with respect to the
Supported Outstanding Balance of such Pool Receivable, the related Eligible
Supporting Letter of Credit Provider and (y) with respect to any Insured
Receivable, the “Obligor” thereof shall be deemed to be (i) with respect to the
Insured Amount of the Outstanding Balance of any Insured Receivable, the related
Eligible Credit Insurance Provider and (ii) with respect to the remaining
Outstanding Balance, if any, the Obligor of such Insured Receivable.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires an interest in the Loan or Commitment (for the avoidance of doubt,
including, without limitation, by funding such Loan or becoming a party to this
Agreement) or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 5.03, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Affected Person’s failure to
comply with Sections 5.03(f), (g) or (i), and (d) any withholding Taxes imposed
pursuant to FATCA.

 



20

 

 

“Exiting Lender” has the meaning set forth in Section 2.02(g).

 

“Facility Limit” means $250,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital at such time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement, treaty or convention entered into between the United States and any
other Governmental Authority in connection with the implementation of the
foregoing and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any such intergovernmental agreement, treaty or convention.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate”. If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 

“Final Maturity Date” means the date that (i) is ninety (90) days following the
Scheduled Termination Date or (ii) such earlier date on which the Aggregate
Capital and all other Borrower Obligations become due and payable pursuant to
Section 10.01.

 

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full (other than contingent
indemnification obligations for which no claim has been made), (iii) all other
amounts owing to the Credit Parties and any other Borrower Indemnified Party or
Affected Person hereunder and under the other Transaction Documents have been
paid in full (other than contingent indemnification obligations for which no
claim has been made) and (iv) all accrued Servicing Fees have been paid in full.

 



21

 

 

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

 

“First Purchaser Liability” means, on any day, an amount equal to (a) so long as
no Level 2 Ratings Event is continuing, then zero ($0.00) or (b) if a Level 2
Ratings Event has occurred and is continuing, upon the election of the
Administrative Agent in its sole discretion, then the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool that are
subject to First Purchaser Liens.

 

“First Purchaser Lien” means, with respect to any Receivable that arises (in
whole or in part) from an Originator’s sale of oil, gas or other minerals for
which such Originator was the first purchaser, (a) any Lien on such Receivable
in favor of any owner or holder (or its assignees) of an interest in such oil,
gas or other minerals, which Lien secures the obligations of the first purchaser
of such oil, gas or other minerals, and (b) any Lien on such Receivable in favor
of a Governmental Authority, which Lien secures the payment of royalties or
taxes that are paid or required to be paid as a result of the first purchase of
such oil, gas or other minerals. For the avoidance of doubt and as examples
without limitation, Liens on Receivables that arise pursuant to Section 9-343 of
the Texas UCC, Section 594.3 of the Oklahoma Oil and Gas Statute (52 OK Stat §
52-549.3 (2019)) or the New Mexico Oil and Gas Products Lien Act (NM Stat
§§48-9-1 – 48-9-8 (2019)) shall constitute First Purchaser Liens.

 

“Fiscal Month” means each calendar month.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“GIP” means Global Infrastructure Partners III-A/B, L.P., Global Infrastructure
Partners III-C Intermediate, L.P., Global Infrastructure Partners III-C2
Intermediate, L.P., Global Infrastructure Partners III-C Stetson AIV, L.P. and
each of their Affiliates, and any funds, partnerships or other investment
vehicles Controlled by them or their Affiliates (excluding in each case, any
portfolio companies).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) shall be deemed to have the rating from each of S&P and Moody’s as
determined in accordance with the rules of construction found in Section 1.02,
and such deemed rating shall be used for the purposes of whether such rating
satisfies clauses (a) and (b) above. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group A
Obligor” shall be deemed to be a Group A Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group B Obligor” or “Group C Obligor”, in which
case such Obligor shall be separately treated as a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.

 



22

 

 

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P-2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities; provided, that
an Obligor (or its parent or majority owner, as applicable, if such Obligor is
not rated) shall be deemed to have the rating from each of S&P and Moody’s as
determined in accordance with the rules of construction found in Section 1.02,
and such deemed rating shall be used for the purposes of whether such rating
satisfies clauses (a) and (b) above. Notwithstanding the foregoing, any Obligor
that is a Subsidiary of an Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor” or “Group C Obligor”, in which
case such Obligor shall be separately treated as a Group A Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors.

 

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P-3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, that an Obligor (or its parent or
majority owner, as applicable, if such Obligor is not rated) shall be deemed to
have the rating from each of S&P and Moody’s as determined in accordance with
the rules of construction found in Section 1.02, and such deemed rating shall be
used for the purposes of whether such rating satisfies clauses (a) and (b)
above. Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group C Obligor” shall be deemed to be
a Group C Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor” or “Group B Obligor”, in which case such Obligor shall be
separately treated as a Group A Obligor or a Group B Obligor, as the case may
be, and shall be aggregated and combined for such purposes with any of its
Subsidiaries that are Obligors.

 



23

 

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided that any Obligor (or its parent or majority
owner, as applicable, if such Obligor is unrated) that is rated by neither
Moody’s nor S&P shall be a Group D Obligor.

 

“Guaranty” means, with respect to any Person, any obligation of such Person
guarantying or in effect guarantying any Debt, liability or obligation of any
other Person in any manner, whether directly or indirectly, including any such
liability arising by virtue of partnership agreements, including any agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document (other than the Sale and Contribution
Agreement, each Intercompany Loan Agreement and any Credit Insurance Policy) and
(b) to the extent not otherwise described in clause (a) above, Other Taxes.

 

“Independent Director” has the meaning set forth in Section 8.03(c).

 

“Information Package” means a report, in substantially the form of Exhibit F.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

 

“Insured Amount” means, with respect to any Insured Receivable, the excess, if
any, of (a) the Outstanding Balance of such Receivable, over (b) the total
amount of deductibles and coinsurance with respect to a claim in an amount equal
to the Outstanding Balance of such Insured Receivable and such other amounts as
reasonably determined by the Administrative Agent (in its sole and absolute
discretion) likely to diminish any recovery for a related claim under the
related Eligible Credit Insurance (including, without limitation, fees
associated with claims, any discount to present value based on the expected
timing of such recovery, other “haircut” amounts based on the likelihood of
recovery under the related Eligible Credit Insurance or proportionate reductions
in circumstances in which a Credit Insurance Policy is issued by multiple
insurers and one or more insurers in the syndicate (considered individually) is
not an Eligible Credit Insurance Provider).

 



24

 

 

“Insured Receivable” means each Receivable of an Obligor for which the
Outstanding Balance (when aggregated with each other Receivable owing by such
Obligor that was originated prior to such Receivable) is less than or equal to
the then-effective maximum amount available for payments established for such
Obligor for all claims relating to such Obligor during the related policy period
under and pursuant to Eligible Credit Insurance; provided that no Receivable
shall constitute an Insured Receivable at any time the Credit Insurance Policy
relating thereto shall cease to constitute Eligible Credit Insurance; provided,
further, that no Receivable shall constitute an Insured Receivable unless (a)
such Receivable and the related Contract (pursuant to its express terms) is
governed by the laws of the United States and (b) under such related Contract,
the related Obligor expressly submits to the jurisdiction of the courts or
binding arbitration body, in either case, in the United States for purposes of
any litigation, arbitration or similar proceeding with respect to any dispute
regarding such Receivable.

 

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 

“Intercompany Loan” has the meaning set forth in the Sale and Contribution
Agreement.

 

“Intercompany Loan Agreement” has the meaning set forth in the Sale and
Contribution Agreement.

 

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b).

 

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) or, in the absence of any such selection, each period of thirty (30)
days from the last day of the preceding Interest Period.

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

 

(a)       subject to Sections 5.04 and 5.06 and so long as no Event of Default
has occurred and is continuing on such day, LMIR or Adjusted LIBOR as determined
pursuant to Section 2.05; provided, however, that the Interest Rate applicable
to any LIBOR Loan that is not advanced on a Tranche Reset Date shall be LMIR for
each day during the initial Interest Period applicable to such Loan from the
date such Loan is made pursuant to Section 2.01 until the next occurring Tranche
Reset Date; or

 



25

 

 

(b)       for any day while an Event of Default has occurred and is continuing,
an interest rate per annum equal to the sum of 2.00% per annum plus the greater
of (i) the interest rate per annum determined for such Loan and such day
pursuant to clause (a) above and (ii) the Base Rate in effect on such day;
provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; provided, further, however, that Interest for any Loan shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“LCR Security” means any commercial paper or security (other than equity
securities issued to Parent or any Originator that is a consolidated subsidiary
of Parent under GAAP) within the meaning of Paragraph __.32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

 

“Lenders” means PNC and each other Person that is or becomes a party to this
Agreement in the capacity of a “Lender”.

 

“Level 1 Ratings Event” means at any time Parent has (a) a Long-term Issuer
Credit Rating by S&P below “BB-” or (b) a Long-term Corporate Family Rating by
Moody’s below “Ba3”.

 

“Level 2 Ratings Event” means at any time Parent (a) has a Long-term Issuer
Credit Rating by S&P below “B”, (b) has a Long-term Corporate Family Rating by
Moody’s below “B2” or (c) is no longer rated by both S&P and Moody’s.

 

“LIBOR Loan” means any Loan accruing Interest at Adjusted LIBOR.

 

“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily given
and whether or not evidenced by a filed financing statement, including, but not
limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

 

“Linked Account” means any controlled disbursement account, controlled balance
account or other deposit account maintained by a Collection Account Bank for the
Parent, Performance Guarantor, Servicer, Originator or any Affiliate thereof and
linked to any Collection Account by a zero balance account connection or other
automated funding mechanism or controlled balance arrangement.

 



26

 

 

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month eurodollar rate for Dollar
deposits as reported on the Reuters Screen LIBOR01 Page or any other service or
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in Dollars, as of
11:00 a.m. (London time) on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes, by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage on such day.
The calculation of LMIR may also be expressed by the following formula:

 

One-month Eurodollar rate for Dollars

shown on the Reuters Screen LIBOR01 Page or appropriate successor

LMIR           
=                                                                                      

 

1.00 - Euro-Rate Reserve Percentage

 

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than 0.375% per annum, such rate shall
be deemed to be 0.375% per annum for purposes of this Agreement.

 

“Loan” means any loan made by a Lender pursuant to Article II.

 

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 2.02(a).

 

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

 

“Loss Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1.00%, with 5/1000th of 1.00%
rounded upward) computed as of the last day of such Fiscal Month by dividing:

 

(a)       the aggregate initial Outstanding Balance of all Pool Receivables
(other than Unbilled Receivables) originated by the Originators during the five
(5) most recent Fiscal Months; by

 

(b)       the Net Receivables Pool Balance as of such date.

 

“Loss Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1.00%, with
5/1000th of 1.00% rounded upward) of (a) 2.50, multiplied by (b) the highest
average of the Default Ratios for any three (3) consecutive Fiscal Months during
the twelve (12) most recent Fiscal Months, multiplied by (c) the Loss Horizon
Ratio.

 



27

 

 

“Majority Lenders” means the Lenders representing more than fifty percent
(50.00%) of the aggregate Commitments of all Lenders (or, if the Commitments
have been terminated, the Lenders representing more than fifty percent (50.00%)
of the aggregate outstanding Capital held by all the Lenders).

 

“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Borrower, individually, and the Servicer, the Performance
Guarantor and the Originators in the aggregate) with respect to any event or
circumstance, a material adverse effect on any of the following:

 

(a)       the assets, operations, business or financial condition of the
Borrower, individually, and the Servicer, the Performance Guarantor and the
Originators, taken as a whole;

 

(b)       the ability of the Borrower, the Servicer, the Performance Guarantor
or any Originator to perform its material obligations, if any, under this
Agreement or any other Transaction Document to which it is a party;

 

(c)       the validity or enforceability of this Agreement or any other
Transaction Document, or the validity, enforceability or collectability of any
material portion of the Pool Receivables;

 

(d)       the status, perfection, enforceability or priority of the
Administrative Agent’s security interest in the Collateral; or

 

(e)       the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.

 

“Minimum Dilution Reserve Percentage” means, at any time of determination, the
product (expressed as a percentage and rounded to the nearest 1/100th of 1.00%,
with 5/1000th of 1.00% rounded upward) of (a) the average of the Dilution Ratios
for the twelve (12) most recent consecutive Fiscal Months, multiplied by (b) the
Dilution Horizon Ratio.

 

“Minimum Funding Threshold” means, on any day, an amount equal to the lesser of
(a) the product of (i) 70.00% times (ii) the Facility Limit at such time, (b)
the Borrowing Base at such time and (c) after the occurrence and during the
continuance of a Specified Paydown Event, $0.00.

 

“Monthly Settlement Date” means the twenty-eighth (28th) day of each calendar
month (or if such day is not a Business Day, the next occurring Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

 



28

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Servicer, any Originator, the Performance
Guarantor, the Parent or any of their respective ERISA Affiliates (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration, minus (c) the First
Purchaser Liability.

 

“Non-Sales Taxes” means all Taxes other than Sales Taxes.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliates at such time less the amount (if any) at such time included in the
calculation of the Excess Concentration with respect to such Obligor and its
Affiliates and (b) the denominator of which is the aggregate Outstanding Balance
of all Eligible Receivables at such time.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“Originator” and “Originators” have the meaning set forth in the Sale and
Contribution Agreement, as the same may be modified from time to time by adding
new Originators or removing Originators, in each case in accordance with the
Sale and Contribution Agreement.

 

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, filing, recording, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise in respect of, this Agreement or the other
Transaction Documents, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

 

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

 

“Parent” means EnLink Midstream, LLC, a Delaware limited liability company.

 



29

 

 

“Parent Group” has the meaning set forth in Section 8.03(c).

 

“Participant” has the meaning set forth in Section 14.03(d).

 

“Participant Register” has the meaning set forth in Section 14.03(e).

 

“PATRIOT Act” has the meaning set forth in Section 14.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower,
the Servicer, the Performance Guarantor, the Parent or any of their respective
ERISA Affiliates may have any liability, contingent or otherwise.

 

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by the Lenders at such time and
(b) the denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the Aggregate Capital at such time.

 

“Performance Guarantor” means EnLink Midstream, LLC, a Delaware limited
liability company.

 

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Permitted Lien” means (i) any Lien solely to the extent in favor of, or
assigned to, the Administrative Agent (for the benefit of the Secured Parties),
(ii) solely to the extent permitted by any Account Control Agreement, the rights
of any Collection Account Bank arising in the Collections under such Account
Control Agreement, (iii) liens for Taxes, fees, assessments and other
governmental charges (a) that are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP or (b) that are not delinquent and (iv) any First Purchaser Lien on
any Pool Receivable or any Related Security with respect to such Pool Receivable
solely to the extent both (x) such First Purchaser Lien existed upon origination
of such Pool Receivable and (y) such First Purchaser Lien and the amount thereof
has been accurately reported in each Information Package delivered hereunder
since such Pool Receivables was first included in the Receivables Pool.

 

“Permitted Linked Account” means the account with account number 4013361829 held
at Wells Fargo Bank, National Association in the name of EMO.

 



30

 

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

 

“Plan Assets” means “plan assets” as defined in 29 C.F.R. §2510.3-101, as
modified by Section 3(42) of ERISA.

 

“PNC” has the meaning set forth in the preamble to this Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

“Qualifying Owners” means GIP and its Subsidiaries.

 

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
service charges, finance charges, interest, fees, Sales Taxes and other charges
with respect thereto. Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.

 

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Sale and Contribution Agreement prior to the
Termination Date.

 

“Register” has the meaning set forth in Section 14.03(b).

 

“Related Rights” has the meaning set forth in Section 1.1 of the Sale and
Contribution Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)       all of the Borrower’s and each Originator’s interest in any goods
(including Returned Goods), and documentation of title evidencing the shipment
or storage of any goods (including Returned Goods), the sale of which gave rise
to such Receivable;

 

(b)       all instruments and chattel paper that may evidence such Receivable;

 

(c)       all letter of credit rights, other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

 



31

 

 

(d)       solely to the extent applicable to such Receivable, all of the
Borrower’s and each Originator’s rights, interests and claims under the related
Contracts and all guaranties, indemnities, insurance and other agreements
(including any Eligible Credit Insurance or Eligible Supporting Letter of Credit
and any other supporting letter of credit or any proceeds of any drawings
thereunder, and the related Contract) or arrangements of whatever character from
time to time supporting or securing payment of such Receivable or otherwise
relating to such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise including, without limitation, any Credit Insurance
Policy covering all or any portion of such Receivable;

 

(e)       all records of the Borrower and each Originator to the extent related
to any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each Lock-Box and all Collection
Accounts, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such Collections or other proceeds (as such term is defined in the
applicable UCC);

 

(f)       all of the Borrower’s rights, interests and claims under the Sale and
Contribution Agreement and the other Transaction Documents; and

 

(g)       all Collections and other proceeds (as defined in the UCC) of any of
the foregoing.

 

“Release” has the meaning set forth in Section 4.01(a).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan maintained by an ERISA Affiliate of the Borrower, the
Servicer, any Originator, the Performance Guarantor, or the Parent which is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code).

 

“Representatives” has the meaning set forth in Section 14.06(c).

 



32

 

 

“Required Capital Amount” means, at any time of determination, an amount equal
to the product of (a) the sum of (i) the Yield Reserve Percentage, plus (ii) the
Loss Reserve Percentage, plus (iii) the Dilution Reserve Percentage, multiplied
by (b) the Net Receivables Pool Balance at such time; provided, however, that
solely for such purpose, the definitions of “Dilution Reserve Percentage” and
“Loss Reserve Percentage” shall be modified by substituting the references to
“2.50” therein with references to “1.50”.

 

“Restricted Payments” has the meaning set forth in Section 8.01(r).

 

“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been deposited in a Collection Account with
respect to the full Outstanding Balance of the related Receivables.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the Closing Date, among the Servicer, the Originators and the
Borrower, as such agreement may be amended, supplemented or otherwise modified
from time to time.

 

“Sale and Contribution Termination Event” has the meaning set forth in the Sale
and Contribution Agreement.

 

“Sales Taxes” means sales, use or similar Taxes that are (i) imposed in
connection with the sale of goods or services rendered, (ii) payable in
connection with the Receivables and their creation and satisfaction and (iii)
required by Applicable Law to be remitted by an Originator or the Borrower to a
Governmental Authority. For the avoidance of doubt, “Sales Taxes” shall not
include any Taxes imposed on or with respect to payments of Capital, Interest,
or Fees under this Agreement.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law, including any such country identified on the list
maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

 



33

 

 

  

“Scheduled Termination Date” means October 20, 2023, as such date may be
extended from time to time pursuant to Section 2.02(g).

 

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

 

“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.

 

“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.

 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) so long as no Event of Default has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Default has occurred and is continuing, each day selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Lenders) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Lenders) may select such Settlement Date to
occur as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.

 

“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

 

“Special Concentration Limit” has the meaning set forth in the definition of
Concentration Percentage.

 

34

 

 

“Special Obligor” has the meaning set forth in the definition of Concentration
Percentage.

 

“Specified Paydown Event” means the occurrence of any of the following: (i) an
Event of Default or Unmatured Event of Default pursuant to Section 10.01(f) or
(ii) the Borrower or the Servicer reasonably believes that an Event of Default
pursuant to Section 10.01(f) will occur within the next thirty (30) days as
specified by the Borrower or the Servicer by written notice to the
Administrative Agent setting forth in reasonable detail the calculations to
support such notice.

 

“Specified Pool Receivables” has the meaning set forth in the Fee Letter.

 

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power (other than stock or
other interests having such power only by reason of the happening of a
contingency) for the election of the board of directors or other governing body
of such entity are at the time owned, or management of which is otherwise
controlled, or both: (a) by such Person, (b) by one or more Subsidiaries of such
Person or (c) by such Person and one or more Subsidiaries of such Person.

 

“Supported Outstanding Balance” means, for any Receivable at any time that is
supported in whole or in part by an Eligible Supporting Letter of Credit, the
lesser of (a) the Outstanding Balance of such Receivable and (b) the face amount
of such Eligible Supporting Letter of Credit.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority and all interest, penalties,
and additions to tax with respect thereto.

 

“Terminating Originator” has the meaning set forth in Section 8.3 of the Sale
and Contribution Agreement.

 

“Terminating Originator Effective Date” has the meaning set forth in Section 8.3
of the Sale and Contribution Agreement.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

 

“Total Reserves” means, at any time of determination, an amount equal to the
product of (i) the sum of: (a) the Yield Reserve Percentage, plus (b) the
greater of (I) the sum of the Concentration Reserve Percentage, plus the Minimum
Dilution Reserve Percentage and (II) the sum of the Loss Reserve Percentage,
plus the Dilution Reserve Percentage, times (ii) the Net Receivables Pool
Balance at such time.

 

35

 



 

“Tranche Period” means, with respect to any LIBOR Loan, a period of one, two,
three or six months selected by the Borrower pursuant to Section 2.05. Each
Tranche Period shall commence on a Tranche Reset Date and end on (but not
including) the day which corresponds numerically to such Tranche Reset Date
occurring one, two, three or six calendar months thereafter, as selected by the
Borrower pursuant to Section 2.05; provided, however, that if the date any Loan
made pursuant to Section 2.01 is not a Tranche Reset Date, the initial Tranche
Period for such Loan shall commence on the date such Loan is made pursuant to
Section 2.01 and end on the next Tranche Reset Date occurring after the day in
the applicable succeeding calendar month which corresponds numerically to the
beginning day of such initial Tranche Period; provided, further, that if any
Tranche Period would end after the Termination Date, such Tranche Period
(including a period of one day) shall end on the Termination Date.

 

“Tranche Reset Date” means, with respect to any LIBOR Loan, the Business Day on
which the Borrower elects to change or continue the type of Interest Rate and/or
Tranche Period borne by such LIBOR Loan pursuant to Section 2.05; provided,
however, that there shall not be more than one (1) Tranche Reset Date for any
Fiscal Month.

 

“Transaction Documents” means this Agreement, the Sale and Contribution
Agreement, the Account Control Agreements, the Fee Letter, each Intercompany
Loan Agreement, the Performance Guaranty, any Credit Insurance Policy and all
other certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.

 

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

“Unsupported Outstanding Balance” means, for any Receivable at any time, (a) the
then Outstanding Balance of such Receivable, less (b) the Supported Outstanding
Balance for such Receivable.

 

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

36

 

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weekly Report” means a report, in substantially the form of Exhibit J.

 

“WF Deposit Account Control Agreement” means that certain deposit account
control agreement, dated on or about the Closing Date, by and among the
Borrower, the Servicer, the Administrative Agent and Wells Fargo Bank, National
Association.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Reserve Percentage” means, at any time of determination (expressed as a
percentage and rounded to the nearest 1/100th of 1.00%, with 5/1000th of 1.00%
rounded upward):

 

1.50 x DSO x (BR + SFR)
360

 

where:

 

BR=          the Base Rate at such time;

 

DSO=          the Days’ Sales Outstanding for the most recently ended Fiscal
Month; and

 

SFR=          the Servicing Fee Rate.

 

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article”, “Section”, “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof”, “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Article,
Section, Schedule, Exhibit or Annex are references to Articles, Sections,
Schedules, Exhibits and Annexes in or to such agreement (or the certificate or
other document in which the reference is made), and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (d) the term “include” or “including” means “includes, without
limitation,” or “including, without limitation,”, as applicable; (e) references
to any Applicable Law refer to that Applicable Law as amended from time to time
and include any successor Applicable Law; (f) references to any agreement refer
to that agreement as from time to time amended, restated or supplemented or as
the terms of such agreement are waived or modified in accordance with its terms;
(g) references to any Person include that Person’s permitted successors and
assigns; (h) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof; (i) unless
otherwise provided, in the calculation of time from a specified date to a later
specified date, the term “from” means “from and including”, and the terms “to”
and “until” each means “to but excluding”; (j) terms in one gender include the
parallel terms in the neuter and opposite gender; (k) references to any amount
as on deposit or outstanding on any particular date means such amount at the
close of business on such day and (l) the term “or” is not exclusive. If both
short-term and long-term ratings exist for an Obligor, short-term ratings will
be used. If only one short-term rating exists for an Obligor, that rating will
be used. If no short-term ratings and only one long-term rating exists for an
Obligor, that rating will be used. If S&P and Moody’s ratings for an Obligor
indicate a different group, the higher of the ratings will be used.

 

37

 



 

ARTICLE II

TERMS OF THE LOANS

 

SECTION 2.01. Loan Facility. Upon a request by the Borrower pursuant to Section
2.02, and on the terms and subject to the conditions hereinafter set forth, each
Lender shall, ratably in accordance with its respective Commitment, severally
and not jointly, make Loans to the Borrower from time to time during the period
from the Closing Date to the Termination Date. Under no circumstances shall any
Lender be obligated to make any such Loan if, after giving effect to such Loan:

 

(i)                 the Aggregate Capital would exceed the Facility Limit at
such time;

 

(ii)              the aggregate outstanding Capital of such Lender would exceed
its Commitment; or

 

(iii)            the Aggregate Capital would exceed the Borrowing Base at such
time.

 

SECTION 2.02. Making Loans; Repayment of Loans. (a) Each Loan hereunder shall be
made on at least one (1) Business Day’s prior written request from the Borrower
to the Administrative Agent and each Lender in the form of a Loan Request
attached hereto as Exhibit A. Each such request for a Loan shall be made no
later than 3:00 p.m. (New York City time) on a Business Day (it being understood
that any such request made after such time shall be deemed to have been made on
the following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $100,000 and shall be an integral
multiple of $100,000), (ii) the allocation of such amount among the Lenders
(which shall be ratable based on the Commitments), (iii) the account to which
the proceeds of such Loan shall be distributed and (iv) the date such requested
Loan is to be made (which shall be a Business Day).

 

(b)               On the date of each Loan specified in the applicable Loan
Request, the Lenders shall, upon satisfaction of the applicable conditions set
forth in Article VI and pursuant to the other conditions set forth in this
Article II, make available to the Borrower in same day funds an aggregate amount
equal to the amount of such Loans requested, at the account set forth in the
related Loan Request.

 

(c)               Each Lender’s obligation shall be several, such that the
failure of any Lender to make available to the Borrower any funds in connection
with any Loan shall not relieve any other Lender of its obligation, if any,
hereunder to make funds available on the date such Loans are requested (it being
understood, that no Lender shall be responsible for the failure of any other
Lender to make funds available to the Borrower in connection with any Loan
hereunder).

 

38

 



 

(d)               The Borrower shall repay in full the outstanding Capital of
each Lender on the Final Maturity Date. Prior thereto, the Borrower shall, on
each Settlement Date, make a prepayment of the outstanding Capital of the
Lenders to the extent required under Section 4.01 and otherwise in accordance
therewith. Notwithstanding the foregoing, the Borrower, in its discretion, shall
have the right to make a prepayment, in whole or in part, of the outstanding
Capital of the Lenders on any Business Day upon one (1) Business Day’s prior
written notice thereof to the Administrative Agent in the form of a Reduction
Notice attached hereto as Exhibit B; provided, however, that (i) each such
prepayment shall be in a minimum aggregate amount of $100,000 or any higher
multiple thereof, (ii) the Borrower shall not provide any Reduction Notice, and
no such Reduction Notice shall be effective, if after giving effect thereto, the
Aggregate Capital at such time would be less than an amount equal to the Minimum
Funding Threshold and (iii) any accrued Interest and Fees in respect of such
prepaid Capital shall be paid on the immediately following Settlement Date;
provided, however that notwithstanding the foregoing, a prepayment may be in an
amount necessary to reduce any Borrowing Base Deficit existing at such time to
zero.

 

(e)               The Borrower may, at any time upon at least five (5) Business
Days’ prior written notice to the Administrative Agent and each Lender,
terminate the Facility Limit in whole or ratably reduce the Facility Limit in
part. Each partial reduction in the Facility Limit shall be in a minimum
aggregate amount of $5,000,000 or integral multiples of $1,000,000 in excess
thereof, and no such partial reduction shall reduce the Facility Limit to an
amount less than $100,000,000. In connection with any partial reduction in the
Facility Limit, the Commitment of each Lender shall be ratably reduced and, in
connection with the termination in whole of the Facility Limit, the Commitment
of each Lender shall be terminated in whole.

 

(f)                In connection with any reduction of the Commitments, the
Borrower shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
pay (A) Capital of each Lender in excess of the Commitment of such Lender and
(B) all other outstanding Borrower Obligations with respect to such reduction
(determined based on the ratio of the reduction of the Commitments being
effected to the amount of the Commitments prior to such reduction or, if the
Administrative Agent reasonably determines that any portion of the outstanding
Borrower Obligations is allocable solely to that portion of the Commitments
being reduced or has arisen solely as a result of such reduction, all of such
portion) including, without duplication, any associated Breakage Fees. Upon
receipt of any such amounts, the Administrative Agent shall apply such amounts
first to the reduction of the outstanding Capital, and second to the payment of
the remaining outstanding Borrower Obligations with respect to such reduction,
including any Breakage Fees, by paying such amounts to the Lenders.

 

39

 



 

(g)               Provided that no Event of Default or Unmatured Event of
Default has occurred and is continuing, the Borrower may from time to time
advise the Administrative Agent in writing of its desire to extend the Scheduled
Termination Date for an additional 364 day period, provided that such request is
made not more than one hundred twenty (120) days prior to, and not less than
sixty (60) days prior to, the then current Scheduled Termination Date. The
Administrative Agent and each Lender shall notify the Borrower and the
Administrative Agent in writing whether or not such Person is agreeable to such
extension (it being understood that the Administrative Agent and the Lenders may
accept or decline such a request in their sole discretion and on such terms as
they may elect) not less than thirty (30) days prior to the then current
Scheduled Termination Date; provided, however, that if the Administrative Agent
or any Lender fails to so notify the Borrower and the Administrative Agent, the
Administrative Agent or such Lender, as the case may be, shall be deemed to have
declined such extension. In the event that the Administrative Agent and one or
more Lenders have so notified the Borrower and the Administrative Agent in
writing that they are agreeable to such extension, the Borrower, the Servicer,
the Administrative Agent and the applicable Lenders shall enter into such
documents as the Administrative Agent and the applicable Lenders may deem
necessary or appropriate to effect such extension, and all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and the applicable Lenders in connection therewith (including Attorney Costs)
shall be paid by the Borrower. In the event any Lender declines such request to
extend the Scheduled Termination Date or is deemed to have declined such
extension, such Lender shall be an “Exiting Lender” for all purposes of this
Agreement.

 

SECTION 2.03. Interest and Fees.

 

(a)               On each Settlement Date, the Borrower shall, in accordance
with the terms and priorities for payment set forth in Section 4.01, pay to each
Lender, the Administrative Agent and the Structuring Agent certain fees
(collectively, the “Fees”) in the amounts set forth in the fee letter agreements
from time to time entered into, among the Borrower and/or the Lenders and/or the
Administrative Agent and/or the Structuring Agent (each such fee letter
agreement, as amended, restated, supplemented or otherwise modified from time to
time, collectively being referred to herein as the “Fee Letter”).

 

(b)               Each Loan of each Lender and the Capital thereof shall accrue
interest on each day when such Capital remains outstanding at the then
applicable Interest Rate for such Loan. The Borrower shall pay all Interest
(including, for the avoidance of doubt, all Interest accrued on LIBOR Loans
during an Interest Period regardless of whether the applicable Tranche Period
has ended), Fees and Breakage Fees accrued during each Interest Period on each
Settlement Date in accordance with the terms and priorities for payment set
forth in Section 4.01.

 

SECTION 2.04. Records of Loans. Each Lender shall record in its records, the
date and amount of each Loan made by such Lender hereunder, the interest rate
with respect thereto, the Interest accrued thereon and each repayment and
payment thereof. Subject to Section 14.03(b), such records shall be conclusive
and binding absent manifest error. The failure to so record any such information
or any error in so recording any such information shall not, however, limit or
otherwise affect the obligations of the Borrower hereunder or under the other
Transaction Documents to repay the Capital of each Lender, together with all
Interest accruing thereon and all other Borrower Obligations.

 

40

 



 

SECTION 2.05. Selection of Interest Rates and Tranche Periods.

 

(a)               Subject to the following sentence, each Loan shall bear
interest initially at LMIR. Thereafter, so long as no Event of Default has
occurred and is continuing, the Borrower may from time to time elect to change
or continue the type of Interest Rate and/or Tranche Period borne by each Loan
or, subject to the minimum amount requirement for each outstanding Loan set
forth in Section 2.02, a portion thereof by notice to the Administrative Agent
not later than 11:00 a.m. (New York City time), one (1) Business Day prior to
the expiration of any Tranche Period or Interest Period, as applicable;
provided, that there shall not be more than three (3) LIBOR Loans outstanding
hereunder at any one time; provided, further, that for the avoidance of doubt,
any change from LMIR to Adjusted LIBOR and/or any change to a Tranche Period
applicable to a Loan that did not occur on a Tranche Reset Date shall not be
effective until the Tranche Reset Date occurring after the date of such request.
Any such notices requesting the continuation or conversion of a Loan to the
Administrative Agent may be given by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent).

 

(b)               If, by the time required in Section 2.05(a), the Borrower
fails to select a Tranche Period or Interest Rate for any Loan, such Loan shall
automatically accrue Interest at LMIR for the next occurring Interest Period.

 

SECTION 2.06. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)               The Unused Fee (as defined in the Fee Letter) shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender.

 

(b)               The Commitment and Capital of such Defaulting Lender shall not
be included in determining whether the Majority Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby
(if such Lender is directly affected thereby).

 

(c)               In the event that the Administrative Agent and the Borrower
each agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders or take
such other actions as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its percentage of
the aggregate Commitments of all Lenders, whereupon such Lender will cease to be
a Defaulting Lender; provided, that no adjustments shall be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender, and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

 

41

 



 

ARTICLE III

[Reserved]

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

 

SECTION 4.01. Settlement Procedures.

 

(a)               The Servicer shall set aside and hold in trust for the benefit
of the Secured Parties (or, after the occurrence and during the continuance of a
Level 2 Ratings Event or an Event of Default, if so requested by the
Administrative Agent, segregate in a separate account designated by the
Administrative Agent, which shall be an account controlled by the Administrative
Agent unless the Administrative Agent otherwise instructs in its sole
discretion), for application in accordance with the priority of payments set
forth below, all Collections on Pool Receivables that are received by the
Servicer or the Borrower or received in any Lock-Box or Collection Account;
provided, however, that so long as each of the conditions precedent set forth in
Section 6.03 are satisfied on such date, the Servicer may release to the
Borrower from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Sale and Contribution Agreement or (ii) amounts
owing by the Borrower to the Originators under the Intercompany Loans (each such
release, a “Release”). On each Settlement Date, the Servicer (or, following its
assumption of control of the Collection Accounts, the Administrative Agent)
shall, distribute such Collections in the following order of priority:

 

(i)                 first, to the Servicer for the payment of the accrued
Servicing Fees payable for the immediately preceding Interest Period (plus, if
applicable, the amount of Servicing Fees payable for any prior Interest Period
to the extent such amount has not been distributed to the Servicer);

 

(ii)              second, to each Lender and other Credit Party (ratably, based
on the amount then due and owing), all accrued and unpaid Interest, Fees and
Breakage Fees due to such Lender and other Credit Party for the immediately
preceding Interest Period (including any additional amounts or indemnified
amounts payable under Sections 5.03 and 13.01 in respect of such payments),
plus, if applicable, the amount of any such Interest, Fees and Breakage Fees
(including any additional amounts or indemnified amounts payable under Sections
5.03 and 13.01 in respect of such payments) payable for any prior Interest
Period to the extent such amount has not been distributed to such Lender or
Credit Party;

 

42

 



 

(iii)            third, as set forth in clause (x), (y) or (z) below, as
applicable:

 

(x)       prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0);

 

(y)       on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; or

 

(z)       prior to the occurrence of the Termination Date, at the election of
the Borrower and in accordance with Section 2.02(d), to the payment of all or
any portion of the outstanding Capital of the Lenders at such time (ratably,
based on the aggregate outstanding Capital of each Lender at such time);

 

(iv)             fourth, to the Exiting Lender (based on the amount due and
owing at such time), for the payment of all other Borrower Obligations then due
and owing by the Borrower to such Exiting Lender;

 

(v)               fifth, to the Credit Parties, the Affected Persons and the
Borrower Indemnified Parties (ratably, based on the amount due and owing at such
time), for the payment of all other Borrower Obligations then due and owing by
the Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

 

(vi)             sixth, the balance, if any, to be paid to the Borrower for its
own account.

 

(b)               All payments or distributions to be made by the Servicer, the
Borrower and any other Person to the Lenders (or their respective related
Affected Persons and the Borrower Indemnified Parties), shall be paid or
distributed to the applicable party to which such amounts are owed.

 

(c)               If and to the extent the Administrative Agent, any Credit
Party, any Affected Person or any Borrower Indemnified Party shall be required
for any reason to pay over to any Person (including any Obligor or any trustee,
receiver, custodian or similar official in any Insolvency Proceeding) any amount
received on its behalf hereunder, such amount shall be deemed not to have been
so received but rather to have been retained by the Borrower and, accordingly,
the Administrative Agent, such Credit Party, such Affected Person or such
Borrower Indemnified Party, as the case may be, shall have a claim against the
Borrower for such amount. For the avoidance of doubt, the preceding sentence is
not intended to address Non-Sales Tax.

 

43

 



 

(d)               For the purposes of this Section 4.01:

 

(i)                 if on any Business Day the Outstanding Balance of any Pool
Receivable is reduced or adjusted as a result of any defective, rejected,
returned, repossessed or foreclosed goods or services, or any revision,
cancellation, allowance, rebate, credit memo, discount or other adjustment made
by the Borrower, any Originator, the Servicer or any Affiliate of the Servicer,
or any setoff, counterclaim or dispute between or among the Borrower or any
Affiliate of the Borrower, an Originator or any Affiliate of an Originator, or
the Servicer or any Affiliate of the Servicer, and an Obligor, the Borrower
shall be deemed to have received on such day a Collection of such Pool
Receivable in the amount of such reduction or adjustment;

 

(ii)              if on any Business Day the representations and warranties in
Section 7.01 are made and on such Business Day any representation and warranty
in Section 7.01 is not true in all material respects with respect to any Pool
Receivable, the Borrower shall be deemed to have received on such day a
Collection of such Pool Receivable in full (Collections deemed to have been
received pursuant to this Section 4.01(d) are hereinafter sometimes referred to
as “Deemed Collections”);

 

(iii)            except as provided in clauses (i) or (ii) above or otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor (or Eligible Supporting Letter of Credit Provider or Credit
Insurer, as applicable) of any Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates in writing its payment
for application to specific Receivables;

 

(iv)             if and to the extent the Administrative Agent, any Credit
Party, any Affected Person or any Borrower Indemnified Party shall be required
for any reason to pay over to an Obligor (or any trustee, receiver, custodian or
similar official in any Insolvency Proceeding) any amount received by it
hereunder, such amount shall be deemed not to have been so received by such
Person but rather to have been retained by the Borrower and, accordingly, such
Person shall have a claim against the Borrower for such amount, payable when and
to the extent that any distribution from or on behalf of such Obligor is made in
respect thereof; and

 

(v)               to the extent the Borrower receives or is deemed to receive
any Deemed Collection pursuant to Section 4.01(d)(i) or (ii) above, and if a
Borrowing Base Deficit shall exist at the time the Borrower is deemed to have
received such Deemed Collection, or after giving effect to the event giving rise
to such Deemed Collection a Borrowing Base Deficit would occur, the Borrower
shall promptly (in any event, not later than the second Business Day following
the Borrower’s receipt or deemed receipt of such Deemed Collection) pay (A)
prior to the Termination Date, an amount equal to the amount necessary to cure
such Borrowing Base Deficit, or (B) on or after the Termination Date such
amounts in respect thereof, in each case to a Collection Account (or as
otherwise directed by the Administrative Agent at such time) for the benefit of
the Credit Parties for application pursuant to Section 4.01(a) (and, to the
extent necessary to deposit any such amount, request any corresponding amount
owing from an Originator or Servicer to the Borrower to the extent the
Originator or the Servicer is responsible for the event giving rise to such
Deemed Collection).

 

44

 



 

SECTION 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 3:00 p.m. (New York City time) on the day when due in same day funds
to the applicable party to which such amounts are due.

 

(b)               Each of the Borrower and the Servicer shall, to the extent
permitted by Applicable Law, pay interest on any amount not paid or deposited by
it when due hereunder, at an interest rate per annum equal to 2.50% per annum
above the Base Rate, payable on demand.

 

(c)               All computations of interest under subsection (b) above and
all computations of Interest, Fees and other amounts hereunder shall be made on
the basis of a year of 360 days (or, in the case of amounts determined by
reference to the Base Rate, 365 or 366 days, as applicable) for the actual
number of days (including the first but excluding the last day) elapsed.
Whenever any payment or deposit to be made hereunder shall be due on a day other
than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST

 

SECTION 5.01. Increased Costs.

 

(a)               Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any reserve requirement
reflected in Adjusted LIBOR or LMIR);

 

(ii)              subject any Credit Party to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or



 

45

 



 

(iii)            impose on any Affected Person any other condition, cost or
expense (other than Taxes) (A) affecting the Collateral, this Agreement, any
other Transaction Document, any Loan or any participation therein or (B)
affecting its obligations or rights to make Loans;

 

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Lender hereunder,
(B) funding or maintaining any Loan or (C) maintaining its obligation to fund or
maintain any Loan, or to reduce the amount of any sum received or receivable by
such Affected Person hereunder, then, upon request of such Affected Person, the
Borrower shall pay to such Affected Person such additional amount or amounts as
will compensate such Affected Person for such additional costs incurred or
reduction suffered; provided that no Affected Person shall make a demand for
payment hereunder unless such Affected Person or any Affiliate thereof is also
making or has made a demand for reimbursement under one or more other trade
receivables securitization facilities so long as such Affected Person is
recognizing such increased costs in one or more other credit or securitization
facilities.

 

(b)               Capital and Liquidity Requirements. If any Affected Person
determines that any Change in Law affecting such Affected Person or any lending
office of such Affected Person or such Affected Person’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of (x) increasing the amount of capital required to be maintained by such
Affected Person or Affected Person’s holding company, if any, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document, (C) the
Loans made by such Affected Person, or (D) any Capital, to a level below that
which such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity), then from time to time, upon
request of such Affected Person, the Borrower will pay to such Affected Person
such additional amount or amounts as will compensate such Affected Person or
such Affected Person’s holding company for any such increase, reduction or
charge; provided that no Affected Person shall make a demand for payment
hereunder unless such Affected Person or any Affiliate thereof is also making or
has made a demand for reimbursement under one or more other trade receivables
securitization facilities.

 

(c)               [Reserved].

 

(d)               Certificates for Reimbursement. A certificate of an Affected
Person setting forth in reasonable detail the calculation of the amount or
amounts necessary to compensate such Affected Person or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section 5.01 and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Affected Person the amount shown as due on any such certificate on the
later of (i) first Settlement Date occurring after the Borrower’s receipt of
such certificate and (ii) ten (10) Business Days after the Borrower’s receipt of
such certificate.

 

(e)               Delay in Requests. Failure or delay on the part of any
Affected Person to demand compensation pursuant to this Section 5.01 shall not
constitute a waiver of such Affected Person’s right to demand such compensation;
provided that the Borrower shall not be required to compensate an Affected
Person pursuant to this Section 5.01 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Affected
Person notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Affected Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increase costs or reductions is retroactive, then the 180 day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

46

 



 

SECTION 5.02. Funding Losses.

 

(a)               The Borrower will pay each Lender all Breakage Fees.

 

(b)               A certificate of a Lender setting forth in reasonable detail
the calculation of the amount or amounts necessary to compensate such Lender, as
specified in clause (a) above and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall, subject to the priorities of payment
set forth in Section 4.01, pay such Lender the amount shown as due on any such
certificate on later of (i) first Settlement Date occurring after the Borrower’s
receipt of such certificate and (ii) ten (10) Business Days after the Borrower’s
receipt of such certificate.

 

SECTION 5.03. Taxes.

 

(a)               Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower under any Transaction Document (other than the
Sale and Contribution Agreement, each Intercompany Loan Agreement and any Credit
Insurance Policy) shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of the applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law, and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 5.03), the applicable Credit Party receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

(b)               Payment of Other Taxes by the Borrower. The Borrower shall
timely pay (or cause to be paid) to the relevant Governmental Authority in
accordance with Applicable Law, or, at the option of the Administrative Agent,
timely reimburse the Administrative Agent for the payment of, any Other Taxes.

 

(c)               Indemnification by the Borrower. The Borrower shall indemnify
each Credit Party, within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 5.03) payable or paid
by such Credit Party or required to be withheld or deducted from a payment to
such Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability (setting forth in reasonable detail the
basis for the applicable Tax) delivered to the Borrower by a Credit Party (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Credit Party, shall be conclusive absent manifest
error. For the avoidance of doubt, no such indemnity payment shall be required
to the extent such indemnity payment would be duplicative of any additional
amounts or indemnity paid pursuant to Section 5.03(a) or otherwise.

 

47

 



 

(d)               Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or any of their respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender or any of their respective Affiliates that are Affected
Persons to comply with Section 14.03(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
any of their respective Affiliates that are Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of their respective Affiliates that are Affected Persons
under any Transaction Document or otherwise payable by the Administrative Agent
to such Lender or any of their respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).

 

(e)               Evidence of Payments. As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this Section
5.03, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)                Status of Affected Persons. (i) Any Affected Person that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Affected Person, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.

 

48

 



 

 

(ii)              Without limiting the generality of the foregoing:

 

(A)             an Affected Person that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent, on or prior to the date on which such
Affected Person becomes a party to this Agreement (and from time to time upon
the reasonable request of the Borrower or the Administrative Agent), valid
executed originals of Internal Revenue Service Form W-9 (or an applicable
successor form) certifying that such Affected Person is exempt from U.S. federal
backup withholding tax;

 

(B)              any Affected Person that is not a U.S. Person shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
Affected Person), on or prior to the date on which such Affected Person becomes
a party to this Agreement (and from time to time upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:

 

(1)               in the case of such an Affected Person claiming the benefits
of an income tax treaty to which the United States is a party, (x) with respect
to payments of interest under any Transaction Document, valid executed originals
of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable (or an applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, valid executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable (or an applicable successor form), establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)               valid executed originals of Internal Revenue Service Form
W-8ECI (or an applicable successor form);

 

(3)               in the case of such an Affected Person claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate reasonably satisfactory to the Borrower to the effect that such
Affected Person is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower (or the Borrower’s regarded
owner for U.S. federal income tax purposes) within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
valid executed originals of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable (or an applicable successor form);
or

 



49

 

 

(4)               to the extent such Affected Person is not the beneficial
owner, valid executed originals of Internal Revenue Service Form W-8IMY (or an
applicable successor form), accompanied by Internal Revenue Service Form W-8ECI
(or an applicable successor form), Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable (or an applicable
successor form), a U.S. Tax Compliance Certificate, Internal Revenue Service
Form W-9 (or an applicable successor form), and/or other certification documents
from each beneficial owner, as applicable; provided that, if such Affected
Person is a partnership and one or more direct or indirect partners of such
Affected Person are claiming the portfolio interest exemption, such Affected
Person may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner; and

 

(C)              any Affected Person that is not a U.S. Person shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient), on or prior to the date on which such Affected Person becomes a
party to this Agreement (and from time to time upon the reasonable request of
the Borrower or the Administrative Agent), valid executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(g)               Documentation Required by FATCA. If a payment made to an
Affected Person under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Affected Person were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, the Servicer and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Affected Person has complied with such Affected Person’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 



50

 

 

(h)               Survival. Each party’s obligations under this Section 5.03
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party or any other
Affected Person, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Borrower Obligations and the Servicer’s
obligations hereunder.

 

(i)                 Updates. Each Affected Person agrees that if any form or
certification it previously delivered pursuant to this Section 5.03 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(j)                 Treatment of Certain Refunds. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes (including, without limitation, solely for purposes of this paragraph
(j), any credit in lieu of such refund) as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (j) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (j) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 5.04. Inability to Determine Adjusted LIBOR or LMIR; Change in Legality.

 

(a)               If any Lender shall have determined (which determination shall
be conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Interest Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR or LMIR for such
Interest Period or day, as applicable, or (iii) Adjusted LIBOR or LMIR
determined pursuant hereto does not accurately reflect the cost to such Lender
(as conclusively determined by such Lender) of maintaining any Portion of
Capital during such Interest Period or day, as applicable, such Lender shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Administrative Agent and the Borrower on such day. Upon delivery of such
notice: (i) no Portion of Capital shall be funded thereafter at Adjusted LIBOR
or LMIR unless and until such Lender shall have given notice to the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and (ii) with respect to any outstanding Portion
of Capital then funded at Adjusted LIBOR or LMIR, such Interest Rate shall
automatically and immediately be converted to the Base Rate.

 



51

 

 

(b)               If on any day any Lender shall have been notified by any
Lender that such Lender has determined (which determination shall be final and
conclusive absent manifest error) that any Change in Law, or compliance by such
Lender with any Change in Law, shall make it unlawful or impossible for such
Lender to fund or maintain any Portion of Capital at or by reference to Adjusted
LIBOR or LMIR, such Lender shall notify the Borrower and the Administrative
Agent thereof. Upon receipt of such notice, until such Lender notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
determination no longer apply, (i) no Portion of Capital shall be funded at or
by reference to Adjusted LIBOR or LMIR and (ii) the Interest Rate for any
outstanding Portion of Capital then funded at Adjusted LIBOR or LMIR shall
automatically and immediately be converted to the Base Rate.

 

SECTION 5.05. Security Interest.

 

(a)               As security for the performance by the Borrower of all the
terms, covenants and agreements on the part of the Borrower to be performed
under this Agreement or any other Transaction Document, including the punctual
payment when due of the Aggregate Capital and all Interest in respect of the
Loans and all other Borrower Obligations, the Borrower hereby grants to the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, a continuing security interest in, all of the Borrower’s right, title
and interest in, to and under all of the following, whether now or hereafter
owned, existing or arising (collectively, the “Collateral”): (i) all Pool
Receivables, (ii) all Related Security with respect to such Pool Receivables,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Boxes
and Collection Accounts and all amounts on deposit therein, and all certificates
and instruments, if any, from time to time evidencing such Lock-Boxes and
Collection Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of the Borrower under the Sale and Contribution Agreement and
any Credit Insurance Policy and (vi) all proceeds of, and all amounts received
or receivable under any or all of, the foregoing.

 

(b)               The Administrative Agent (for the benefit of the Secured
Parties) shall have, with respect to all the Collateral, and in addition to all
the other rights and remedies available to the Administrative Agent (for the
benefit of the Secured Parties), all the rights and remedies of a secured party
under any applicable UCC. The Borrower hereby authorizes the Administrative
Agent to file financing statements describing as the collateral covered thereby
as “all of the debtor’s personal property or assets” or words to that effect,
notwithstanding that such wording may be broader in scope than the collateral
described in this Agreement.

 

(c)               Immediately upon the occurrence of the Final Payout Date, the
Collateral shall be automatically released from the lien created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrower; provided, however, that promptly following written
request therefor by the Borrower delivered to the Administrative Agent following
any such termination, and at the expense of the Borrower, the Administrative
Agent shall execute and deliver to the Borrower UCC-3 termination statements and
such other documents as the Borrower shall reasonably request to evidence such
termination.

 



52

 

 

SECTION 5.06. Successor Adjusted LIBOR or LMIR.

 

(a)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Transaction Document, if the Administrative Agent determines
that a Benchmark Transition Event or an Early Opt-in Event has occurred, the
Administrative Agent and the Borrower may amend this Agreement to replace
Adjusted LIBOR or LMIR with a Benchmark Replacement; and any such amendment will
become effective at 5:00 p.m. New York City time on the fifth (5th) Business Day
after the Administrative Agent has provided such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Majority Lenders. Until the Benchmark Replacement is effective, each advance,
conversion and renewal of a Loan bearing interest by reference to Adjusted LIBOR
or LMIR will continue to bear interest with reference to Adjusted LIBOR or LMIR
(as the case may be); provided, however, that during a Benchmark Unavailability
Period (i) any pending selection of, conversion to or renewal of a Loan bearing
interest by reference to Adjusted LIBOR or LMIR that has not yet gone into
effect shall be deemed to be a selection of, conversion to or renewal of the
Base Rate with respect to such Loan, and such Loan shall bear interest by
reference to the Base Rate (rather than by reference to Adjusted LIBOR or LMIR),
and (ii) all outstanding Loans bearing interest by reference to Adjusted LIBOR
or LMIR shall automatically be converted to bear interest by reference to the
Base Rate at the expiration of the existing Interest Period (or sooner, if
Administrative Agent cannot continue to lawfully maintain such affected Loan
bearing interest by reference to Adjusted LIBOR or LMIR).

 

(b)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
the implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
5.06 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.06.

 



53

 

 

SECTION 5.07. Designation of a Different Lending Office.

 

(a)               Designation of a Different Lending Office. If any Lender
requests compensation under Section 5.01, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or 5.03, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

ARTICLE VI

 

CONDITIONS to Effectiveness and CREDIT EXTENSIONS

 

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum attached as
Exhibit H hereto, in each case, in form and substance acceptable to the
Administrative Agent and (b) all fees and expenses payable by the Borrower on
the Closing Date to the Credit Parties have been paid in full in accordance with
the terms of the Transaction Documents.

 

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)               the Borrower shall have delivered to the Administrative Agent
and each Lender a Loan Request for such Loan, in accordance with Section
2.02(a);

 

(b)              the Servicer shall have delivered to the Administrative Agent
and each Lender all Information Packages, Weekly Reports and/or Daily Reports
required to be delivered hereunder on or prior to the date of such Credit
Extension;

 

(c)               the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iii), shall be satisfied; and

 

(d)               on the date of such Credit Extension the following statements
shall be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Servicer shall be deemed to have represented and warranted that
such statements are then true and correct):

 

(i)               the representations and warranties of the Borrower and the
Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

 



54

 

 

(ii)              no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;

 

(iii)              no Borrowing Base Deficit exists or would exist after giving
effect to such Credit Extension;

 

(iv)             the Termination Date has not occurred; and

 

(v)              the Aggregate Capital exceeds the Minimum Funding Threshold.

 

SECTION 6.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

 

(a)               after giving effect to such Release, the Servicer shall be
holding in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing Fees,
Interest, Fees and Breakage Fees, in each case, through the date of such
Release, (y) the amount of any Borrowing Base Deficit and (z) the amount of all
other accrued and unpaid Borrower Obligations through the date of such Release;

 

(b)               the Borrower shall use the proceeds of such Release solely to
pay the purchase price for Receivables purchased by the Borrower in accordance
with the terms of the Sale and Contribution Agreement and amounts owing by the
Borrower to the Originators under the Intercompany Loans; and

 

(c)               on the date of such Release the following statements shall be
true and correct (and upon the occurrence of such Release, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):

 

(i)               the representations and warranties of the Borrower and the
Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects on and as of the date of such Release as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

(ii)              no Event of Default has occurred and is continuing, and no
Event of Default would result from such Release;

 

(iii)             no Borrowing Base Deficit exists or would exist immediately
after giving effect to such Release; and

 

(iv)            the Termination Date has not occurred.

 



55

 

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day that a Credit Extension shall have occurred:

 

(a)               Organization and Good Standing. The Borrower (i) is a limited
liability company duly organized and validly existing in good standing under the
laws of the State of Delaware and (ii) has full power and authority under its
constitutional documents and under the laws of its jurisdiction of organization
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted, except to the extent
such failure would not reasonably be expected to have a Material Adverse Effect.

 

(b)               Due Qualification. The Borrower is duly qualified to do
business as a limited liability company, is in good standing as a foreign
limited liability company and has obtained all necessary licenses and approvals
in all jurisdictions in which the conduct of its business requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(c)               Power and Authority; Due Authorization. The Borrower (i) has
all necessary limited liability company power and authority to (A) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (B) perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and (C) grant a security interest
in the Collateral to the Administrative Agent on the terms and subject to the
conditions herein provided and (ii) has duly authorized by all necessary limited
liability company action such grant and the execution, delivery and performance
of, and the consummation of the transactions provided for in, this Agreement and
the other Transaction Documents to which it is a party.

 

(d)               Binding Obligations. This Agreement and each of the other
Transaction Documents to which the Borrower is a party constitutes legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(e)               No Conflict or Violation. The execution, delivery and
performance of, and the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents to which the Borrower is a party,
and the fulfillment of the terms hereof and thereof, will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute (with
or without notice or lapse of time or both) a default under (x) its
organizational documents or (y) any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust, or other agreement
or instrument to which the Borrower is a party or by which it or any of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Collateral pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust,
or other agreement or instrument other than this Agreement and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law,
except in the case of clause (i)(y), to the extent that any such conflict,
breach or default could not reasonably be expected to have a Material Adverse
Effect.

 



56

 

 

(f)                Litigation and Other Proceedings. (i) There is no action,
suit, proceeding or investigation pending or, to the knowledge of the Borrower,
threatened in writing, against the Borrower before any Governmental Authority
and (ii) the Borrower is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority that, in the
case of either of the foregoing clauses (i) and (ii), (A) asserts the invalidity
of this Agreement or any other Transaction Document, (B) seeks to prevent the
grant of a security interest in any Collateral by the Borrower to the
Administrative Agent, the ownership or acquisition by the Borrower of any Pool
Receivable or other Collateral or the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document, (C) seeks any
determination or ruling that could materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document or (D)
individually or in the aggregate for all such actions, suits, proceedings and
investigations could reasonably be expected to have a Material Adverse Effect.

 

(g)               Governmental Approvals. Except where the failure to obtain or
make such authorization, consent, order, approval or action could not reasonably
be expected to have a Material Adverse Effect, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

 

(h)               Margin Regulations. The Borrower is not engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).

 

(i)                Solvency. After giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, the Borrower
is Solvent.

 

(j)                Offices; Legal Name. The Borrower’s sole jurisdiction of
organization is the State of Delaware and such jurisdiction has not changed
within four months prior to the date of this Agreement. As of the Closing Date,
the office of the Borrower is located at 1722 Routh St., Suite 1300, Dallas,
Texas 75201. As of the Closing Date, the legal name of the Borrower is EnLink
Midstream Funding, LLC.

 

(k)               Investment Company Act; Volcker Rule. The Borrower (i) is not,
and is not controlled by, an “investment company” registered or required to be
registered under the Investment Company Act and (ii) is not a “covered fund”
under the Volcker Rule. In determining that the Borrower is not a “covered fund”
under the Volcker Rule, the Borrower relies on, and is entitled to rely on, the
exemption from the definition of “investment company” set forth in Section
3(c)(5) of the Investment Company Act.

 



57

 

 

(l)                No Material Adverse Effect. As of the Closing Date, for the
period from the date of formation of the Borrower through and ending on the
Closing Date, there has been no Material Adverse Effect with respect to the
Borrower.

 

(m)              Accuracy of Information. All Information Packages (if prepared
by the Borrower or one of its Affiliates or any agent of the Borrower or its
Affiliates, or to the extent that the information contained therein is supplied
by the Borrower or an Affiliate of the Borrower or any agent of the Borrower or
its Affiliates), Weekly Reports, Daily Reports, Loan Requests, certificates,
reports, statements, documents and other written information (other than
projections) furnished to the Administrative Agent or any other Credit Party by
or on behalf of the Borrower pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Credit Party, and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading, other than matters of a general economic
nature or matters that generally affect any industry segment of the Borrower;
provided that any such projections otherwise excluded from this clause (m) were
made based on good faith assumptions of the Borrower and its Affiliates, which
assumptions were believed to be reasonable by the Borrower and its Affiliates
when made.

 

(n)               Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity is a Sanctioned Person. No Covered Entity, either in its own
right or, knowingly, through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(o)               Perfection Representations.

 

(i)              This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Borrower’s right, title and interest
in, to and under the Collateral which (A) security interest has been perfected
and is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims in such Collateral.

 

(ii)             The Receivables constitute “accounts” or “general intangibles”
within the meaning of Section 9-102 of the UCC.

 

(iii)            The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim of any Person.

 



58

 

 

(iv)            Appropriate financing statements, financing statement amendments
and continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Security from each Originator to the Borrower pursuant to the Sale and
Contribution Agreement and the Administrative Agent’s security interest in the
Collateral.

 

(v)             Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.

 

(vi)            Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this
Section 7.01(o) shall be continuing and remain in full force and effect until
the Final Payout Date.

 

(p)               The Lock-Boxes and Collection Accounts.

 

(i)                Nature of Collection Accounts. Each Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC.

 

(ii)               Ownership. Each Lock-Box and Collection Account is in the
name of the Borrower, and the Borrower owns and has good and marketable title to
the Collection Accounts free and clear of any Adverse Claim.

 

(iii)              Perfection. Subject to Section 8.01(ee), the Borrower has
delivered to the Administrative Agent a fully executed Account Control Agreement
relating to each Lock-Box and Collection Account, pursuant to which each
applicable Collection Account Bank has agreed to comply following an Event of
Default with the instructions originated by the Administrative Agent directing
the disposition of funds in such Lock-Box and Collection Account without further
consent by the Borrower, the Servicer or any other Person. The Administrative
Agent has “control” (as defined in Section 9-104 of the UCC) over each
Collection Account.

 

(iv)              Instructions. Neither the Lock-Boxes nor the Collection
Accounts are in the name of any Person other than the Borrower. Neither the
Borrower nor the Servicer has consented to the applicable Collection Account
Bank complying with instructions of any Person other than the Administrative
Agent.

 

(q)               [Reserved].

 



59

 

 

(r)                Compliance with Law. The Borrower has complied in all
material respects with all Applicable Laws to which it may be subject.

 

(s)               Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

(t)                Eligible Receivables. Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.

 

(u)               Taxes. The Borrower has (i) timely filed or caused to be filed
all income tax returns (federal, state and local) and all other material tax
returns required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges (including, for the avoidance
of doubt, any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction) owing by it, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

 

(v)               Tax Status. The Borrower is a “disregarded entity” within the
meaning of U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax
purposes whose regarded owner (within the meaning of U.S. Treasury Regulation §
301.7701-3(a)) for U.S. federal income tax purposes is a U.S. Person. The
Borrower is not subject to any Tax in any jurisdiction outside the United
States.

 

(w)              Opinions. The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

 

(x)               Other Transaction Documents. Each representation and warranty
made by the Borrower under each other Transaction Document to which it is a
party is true and correct in all material respects as of the date when made.

 

(y)               No Linked Accounts. Except for any Permitted Linked Account,
there are no Linked Accounts with respect to any Collection Account.

 

(z)               Liquidity Coverage Ratio. The Borrower has not, does not and
will not during this Agreement issue any LCR Security. The Borrower further
represents and warrants that its assets and liabilities are consolidated with
the assets and liabilities of Parent for purposes of GAAP.

 

(aa)             Beneficial Ownership Regulation.  As of the Closing Date, the
Borrower is an entity that is organized under the laws of the United States or
of any state and at least fifty-one percent (51.00%) of whose common stock or
analogous equity interest is owned directly or indirectly by a company listed on
the New York Stock Exchange or the American Stock Exchange or designated as a
NASDAQ National Market Security listed on the NASDAQ stock exchange and is
excluded on that basis from the definition of “Legal Entity Customer” as defined
in the Beneficial Ownership Regulation.

 



60

 

 

(bb)             ERISA. The Borrower’s assets are not (i) deemed to constitute
Plan Assets or (ii) subject to any law that is similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code that would be violated by any
of the transactions contemplated by the Transaction Documents.

 

SECTION 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day that a Credit Extension shall have occurred:

 

(a)               Organization and Good Standing. The Servicer (i) is a duly
organized and validly existing limited partnership in good standing under the
laws of the State of Delaware, and (ii) has full power and authority under its
organizational documents and under the laws of the State of Delaware to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, except to the extent such failure
would not reasonably be expected to have a Material Adverse Effect.

 

(b)               Due Qualification. The Servicer is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
or the servicing of the Pool Receivables as required by this Agreement requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(c)               Power and Authority; Due Authorization. The Servicer has all
necessary power and authority to (i) execute and deliver this Agreement and the
other Transaction Documents to which it is a party and (ii) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and the execution, delivery and performance of, and the consummation
of the transactions provided for in, this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary organizational action.

 

(d)               Binding Obligations. This Agreement and each of the other
Transaction Documents to which it is a party constitutes legal, valid and
binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

(e)               No Conflict or Violation. The execution and delivery of this
Agreement and each other Transaction Document to which the Servicer is a party,
the performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, (x) the organizational
documents of the Servicer or (y) any indenture, sale agreement, credit
agreement, loan agreement, security agreement, mortgage, deed of trust or other
agreement or instrument to which the Servicer is a party or by which it or any
of its property is bound, (ii) result in the creation or imposition of any
Adverse Claim upon any of its properties pursuant to the terms of any such
indenture, credit agreement, loan agreement, security agreement, mortgage, deed
of trust or other agreement or instrument, other than this Agreement and the
other Transaction Documents or (iii) conflict with or violate any Applicable
Law, except to the extent that any such conflict, breach, default, Adverse Claim
or violation referred to in clauses (i)(y), (ii) or (iii) could not reasonably
be expected to have a Material Adverse Effect.

 



61

 

 

(f)                Litigation and Other Proceedings. There is no action, suit,
proceeding or investigation pending, or to the Servicer’s knowledge threatened
in writing, against the Servicer before any Governmental Authority: (i)
asserting the invalidity of this Agreement or any of the other Transaction
Documents; (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document; or (iii)
seeking any determination or ruling that could materially and adversely affect
the performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents,
except, in each case, could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(g)               No Consents. The Servicer is not required to obtain the
consent of any other party or any consent, license, approval, registration,
authorization or declaration of or with any Governmental Authority (other than
routine Tax filings) in connection with the execution, delivery, or performance
of this Agreement or any other Transaction Document to which it is a party that
has not already been obtained, except where the failure to obtain such consent,
license, approval, registration, authorization or declaration could not
reasonably be expected to have a Material Adverse Effect.

 

(h)               Compliance with Applicable Law. The Servicer (i) has
maintained in effect all qualifications required under Applicable Law in order
to properly service in all material respects the Pool Receivables and (ii) has
complied in all material respects with all Applicable Laws in connection with
servicing the Pool Receivables.

 

(i)                 Accuracy of Information. All Information Packages (if
prepared by the Servicer or one of its Affiliates or any agent of the Servicer
or its Affiliates, or to the extent that information therein is supplied by the
Servicer or an Affiliate of the Servicer or any agent of the Servicer of its
Affiliates), Weekly Reports, Daily Reports, Loan Requests, certificates,
reports, statements, documents and other written information (other than
projections) furnished to the Administrative Agent or any other Credit Party by
the Servicer pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Credit Party, and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading, other than matters of a general economic
nature or matters that generally affect an industry segment of the Servicer;
provided that any such projections otherwise excluded from this clause (i) were
made based on good faith assumptions of the Servicer and its Affiliates, which
assumptions were believed to be reasonable by the Servicer and its Affiliates
when made.

 



62

 

 

(j)                Location of Records. As of the Closing Date, the offices
where the initial Servicer keeps all or substantially all of its material
records relating to the servicing of the Pool Receivables are located at 1722
Routh St., Suite 1300, Dallas, Texas 75201.

 

(k)               Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

 

(l)                Eligible Receivables. Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.

 

(m)              Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.

 

(n)               Servicing of Pool Receivables. Since the Closing Date there
has been no material adverse change in the ability of the Servicer or any
Sub-Servicer to service and collect the Pool Receivables and the Related
Security.

 

(o)               Other Transaction Documents. Each representation and warranty
made by the Servicer under each other Transaction Document to which it is a
party (including, without limitation, the Sale and Contribution Agreement) is
true and correct in all material respects as of the date when made.

 

(p)               No Material Adverse Effect. As of the Closing Date, for the
period from June 30, 2020 through and ending on the Closing Date, there has been
no Material Adverse Effect with respect to the Servicer.

 

(q)               Investment Company Act. The Servicer is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act.

 

(r)                Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity is a Sanctioned Person. No Covered Entity, either in its own
right or, knowingly, through any third party, (i) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.

 

(s)               [Reserved].

 

(t)                Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 



63

 

 

 

(u)               Taxes. The Servicer has (i) timely filed or caused to be filed
all tax returns (federal, state and local) required to be filed by it and (ii)
paid, or caused to be paid, all material taxes, assessments and other
governmental charges owing by it, if any, other than taxes, assessments and
other governmental charges being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP, except in the case of each of clauses (i) and (ii) to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(v)               No Linked Accounts. Except for any Permitted Linked Account,
there are no Linked Accounts with respect to any Collection Account.

 

(w)              ERISA. The Servicer’s assets are not (i) deemed to constitute
Plan Assets or (ii) subject to any law that is similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code that would be violated by any
of the transactions contemplated by the Transaction Documents.

 

(x)                Opinions. The facts regarding the Borrower, the Servicer,
each Originator, the Performance Guarantor, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

 

ARTICLE VIII

COVENANTS

 

SECTION 8.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

 

(a)               Payment of Principal and Interest. The Borrower shall duly and
punctually pay Capital, Interest, Fees and all other amounts payable by the
Borrower hereunder in accordance with the terms of this Agreement.

 

(b)               Existence. The Borrower shall keep in full force and effect
its existence and rights as a limited liability company under the laws of the
State of Delaware, and shall obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and the Collateral.

 

(c)               Financial Reporting. The Borrower will maintain a system of
accounting established and administered in accordance with GAAP, and the
Borrower (or the Servicer on its behalf) shall furnish to the Administrative
Agent and each Lender:

 

(i)                 Annual Financial Statements of the Borrower. Promptly upon
completion and in no event later than 90 days after the close of each fiscal
year of the Borrower, annual unaudited financial statements of the Borrower
certified by a Financial Officer of the Borrower that they fairly present in all
material respects, in accordance with GAAP, the financial condition of the
Borrower as of the date indicated and the results of its operations for the
periods indicated.

 



64

 

 

(ii)                Information Packages; Weekly Reports, Daily Reports. As soon
as available and in any event (A) not later than two (2) Business Days prior to
each Settlement Date, an Information Package as of the most recently completed
Fiscal Month, (B) not later than the seventh (7th) Business Day of each Fiscal
Month, an adjusted Information Package replacing the Information Package
delivered pursuant to clause (A) above containing data as of the same Fiscal
Month reported in such replaced Information Package, (C) on and after the
occurrence and during the continuance of a Level 1 Ratings Event and upon two
(2) Business Days’ prior written notice from the Administrative Agent, the
Borrower shall furnish or cause to be furnished to the Administrative Agent by
no later than the second Business Day of each calendar week, a Weekly Report
with respect to the Pool Receivables with data as of the last Business Day of
the immediately preceding calendar week, and (D) on and after the occurrence and
during the continuance of a Level 2 Ratings Event and upon two (2) Business
Days’ prior written notice from the Administrative Agent, the Borrower shall
furnish or cause to be furnished to the Administrative Agent on each Business
Day thereafter, a Daily Report with respect to the Pool Receivables with data as
of the immediately preceding Business Day.

 

(iii)               Other Information. Such other information relevant to the
Borrower, the Servicer, the Performance Guarantor, the Parent and each
Originator, the Pool Receivables, the Collateral or the transactions
contemplated by the Transaction Documents (including non-financial information)
as the Administrative Agent or any Lender may from time to time reasonably
request.

 

(iv)              Quarterly Financial Statements of Parent. As soon as available
and in no event later than forty-five (45) days following the end of each of the
first three fiscal quarters in each of Parent’s fiscal years (or, if applicable,
the date on which such financial statements are required to be filed with the
SEC, after giving effect to any extensions allowed by the SEC), (A) the
unaudited consolidated balance sheet and statements of income of Parent and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of earnings and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Parent that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (B) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter; provided, that the Parent’s Form 10-Q Quarterly Report as filed
with the SEC, without exhibits, will satisfy the requirements of this Section
8.01(c)(iv).

 

(v)               Annual Financial Statements of Parent. Within ninety (90) days
after the close of each of Parent’s fiscal years (or, if applicable, the date on
which such financial statements are required to be filed with the SEC, after
giving effect to any extensions allowed by the SEC), the consolidated balance
sheet of Parent and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year, all
reported on by independent certified public accountants of recognized national
standing (without (x) a “going concern” or like qualification or exception or
(y) a qualification as to the scope of the audit) to the effect that such
consolidated financial statements present fairly in all material respects, in
accordance with GAAP, the financial condition of Parent and its consolidated
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated; provided, that the Parent’s Form 10-K Annual Report as
filed with the SEC, without exhibits, will satisfy the requirements of this
Section 8.01(c)(v).

 



65

 

 

(vi)             Other Reports and Filings. Promptly (but in any event within
ten days) after the filing or delivery thereof, copies of all financial
information, proxy materials and reports, if any, which Parent or any of its
consolidated Subsidiaries shall publicly file with the SEC.

 

Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to the Administrative Agent
and each Lender on the date that such report, proxy statement or other material
is posted on the SEC’s website at www.sec.gov.

 

(d)               Notices. The Borrower (or the Servicer on its behalf) will
notify the Administrative Agent in writing of any of the following events
promptly upon (but in no event later than three (3) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)                 Notice of Events of Default or Unmatured Events of Default.
A statement of a Financial Officer of the Borrower setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Borrower has taken or proposes to take with
respect thereto.

 

(ii)              Representations and Warranties. The failure of any
representation or warranty made or deemed to be made by the Borrower under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made.

 

(iii)            Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding with respect to the Borrower, the
Servicer, the Performance Guarantor or any Originator, which with respect to any
Person other than the Borrower, could reasonably be expected to have a Material
Adverse Effect.

 

(iv)             Adverse Claim. (A) Any Person shall obtain an Adverse Claim
upon the Collateral or any portion thereof, (B) any Person other than the
Borrower, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Lock-Box)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

 



66

 

 

(v)               Name Changes. At least ten (10) days (or such shorter period
as the Administrative Agent may permit in its sole discretion) before any change
in any Originator’s or the Borrower’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements.

 

(vi)             Change in Accountants or Accounting Policy. Any change in (A)
the external accountants of the Borrower, the Servicer, the Performance
Guarantor, any Originator or the Parent, (B) any material accounting policy of
the Borrower or (C) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose); provided that no notice shall be required under this clause (vi)
if any such change is publicly disclosed in the Parent’s Form 10-Q Quarterly
Report or Form 10-K Annual Report, as applicable, as filed with the SEC.

 

(vii)          Termination Event. The occurrence of a Sale and Contribution
Termination Event under the Sale and Contribution Agreement.

 

(viii)        Material Adverse Change. Promptly after the occurrence thereof,
notice of any matter that could reasonably be expected to result in a Material
Adverse Effect.

 

(e)               Conduct of Business. The Borrower will (i) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted, (ii) do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic organization in its jurisdiction of organization and (iii) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to maintain such authority could
not reasonably be expected to have a Material Adverse Effect.

 

(f)                Compliance with Laws. The Borrower will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(g)               Furnishing of Information and Inspection of Receivables. The
Borrower will furnish or cause to be furnished to the Administrative Agent and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent or any Lender
may reasonably request. The Borrower will, at the Borrower’s expense, during
regular business hours with at least three (3) days’ prior written notice (i)
permit the Administrative Agent and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower having
knowledge of such matters (provided that a representative of the Borrower are
present during such discussions) and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at the Borrower’s expense, upon
at least three (3) days’ prior written notice from the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to such Pool Receivables and other Collateral; provided, that the Borrower shall
be required to reimburse the Administrative Agent for only one (1) such review
pursuant to clause (i) and (ii) above in any twelve-month period, unless an
Event of Default has occurred and is continuing.

 



67

 

 

(h)               Payments on Receivables, Collection Accounts. The Borrower (or
the Servicer on its behalf) will, and will cause each Originator to, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box. The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such records
necessary to (i) identify Collections received from time to time on Pool
Receivables and (ii) segregate such Collections from other property of the
Servicer and the Originators or other Affiliates; provided, however, that
segregation of such Collections from Affiliate Collections shall not be required
unless a Level 2 Ratings Event or an Event of Default has occurred and is
continuing. If any payments on the Pool Receivables or other Collections are
received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Lenders and
the other Secured Parties and promptly (but in any event within two (2) Business
Days after receipt) remit such funds into a Collection Account. The Borrower (or
the Servicer on its behalf) will use commercially reasonable efforts to cause
each Collection Account Bank to comply with the terms of each applicable Account
Control Agreement. The Borrower shall not permit funds other than Affiliate
Collections, Collections on Pool Receivables and other Collateral to be
deposited into any Collection Account. If such funds are nevertheless deposited
into any Collection Account, the Borrower (or the Servicer on its behalf) will
within two (2) Business Days identify and transfer such funds to the appropriate
Person entitled to such funds. The Borrower will not, and will not permit the
Servicer, any Originator or any other Person to commingle Collections or other
funds to which the Administrative Agent, any Lender or any other Secured Party
is entitled, with any other funds other than Affiliate Collections. The Borrower
shall only add or replace a Collection Account (or a related Lock-Box) or a
Collection Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition or replacement and an
executed and acknowledged copy of an Account Control Agreement (or an amendment
thereto) in form and substance reasonably acceptable to the Administrative Agent
from the applicable Collection Account Bank. The Borrower shall only terminate a
Collection Account Bank or close a Collection Account (or a related Lock-Box)
with the prior written consent of the Administrative Agent, which consent shall
not be unreasonably withheld. The Servicer shall ensure that no disbursements
are made from any Collection Account, other than such disbursements that are
made at the direction of the Borrower.

 

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:

 

(i)       the Borrower (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such records necessary to (x) identify
Affiliate Collections received from time to time and (y) segregate such
Affiliate Collections from other property of the Servicer and the Originators;
provided, however, that segregation of such Affiliate Collections shall not be
required unless a Level 2 Ratings Event or an Event of Default has occurred and
is continuing;

 



68

 

 

(ii)       on each Business Day, the Borrower (or the Servicer on its behalf)
shall provide such information with respect to Affiliate Collections deposited
into each Collection Account (and any related Lock-Box) as reasonably requested
in writing by the Administrative Agent;

 

(iii)       upon the occurrence and during the continuance of a Level 2 Ratings
Event, the Borrower (or the Servicer on its behalf) shall instruct the obligor
of each Affiliate Receivable to cease remitting payments with respect to all
Affiliate Receivables to any Collection Account or Lock-Box and to instead remit
payments with respect thereto to any other account or lock-box (other than a
Collection Account or Lock-Box) from time to time identified to such obligor;
and

 

(iv)       at all times during the continuation of a Level 2 Ratings Event (x)
the Borrower shall not permit Affiliate Collections to be deposited into any
Collection Account or Lock-Box, (y) if Affiliate Collections are nevertheless
deposited into any Collection Account or Lock-Box, the Borrower (or the Servicer
on its behalf) will within two (2) Business Days identify and transfer such
funds to the appropriate Person entitled to such funds and (z) the Borrower will
not, and will not permit the Servicer, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent, any
Lender or any other Secured Party is entitled, with any Affiliate Collections.

 

(i)                 Sales, Liens, etc. Except as otherwise provided herein, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable or other Collateral, or assign any right to receive income
in respect thereof.

 

(j)                 Extension or Amendment of Pool Receivables. Except as
otherwise permitted in Section 9.02, the Borrower will not, and will not permit
the Servicer to, (i) alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the payment terms of any Pool Receivable in any
material respect or (ii) amend, modify or waive, in any material respect, any
term or condition of any related Contract, in each case that would materially
and adversely affect any Pool Receivable then included in the Borrowing Base.
The Borrower shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy with regard to each Pool Receivable and the related Contract.

 

(k)               Change in Credit and Collection Policy. The Borrower will not
make any material change in the Credit and Collection Policy that could
reasonably be expected to materially adversely affect the collectability of the
Pool Receivables, the credit quality of any Pool Receivable, the enforceability
of any related Contract or the Borrower’s ability to perform its obligations
under the related Contract or the Transaction Documents without the prior
written consent of the Administrative Agent and the Majority Lenders, which
consent shall not be unreasonably withheld, conditioned or delayed. Promptly
following any change in the Credit and Collection Policy, the Borrower will
deliver a copy of the updated Credit and Collection Policy to the Administrative
Agent and each Lender.

 



69

 

 

(l)                Fundamental Changes. The Borrower shall not, without the
prior written consent of the Administrative Agent and the Majority Lenders,
permit itself (i) to merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, (ii) undertake any division of its rights,
assets, obligations, or liabilities pursuant to a plan of division or otherwise
pursuant to Applicable Law or (iii) to be directly owned by any Person other
than an Originator. The Borrower shall not, without the prior written consent of
the Administrative Agent and the Majority Lenders, make any change in the
Borrower’s name, identity, corporate structure or location or make any other
change in the Borrower’s identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement or any other Transaction Document “seriously misleading” as such term
(or similar term) is used in the applicable UCC.

 

(m)              Books and Records. The Borrower shall maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain (or cause the Servicer to keep and maintain) all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(n)               Identifying of Records. The Borrower will maintain and
implement (or cause the Servicer to maintain and implement) administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables in the event of the destruction of the originals thereof) and keep
and maintain (or cause the Servicer to keep and maintain) all documents, books,
records, computer tapes and disks and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including records adequate
to permit the daily identification of each Pool Receivable and all Collections
of and adjustments to each Pool Receivable).

 

(o)               Change in Payment Instructions to Obligors. The Borrower shall
not (and shall not permit the Servicer or any Sub-Servicer to) add, replace or
terminate any Collection Account (or any related Lock-Box) or make any change in
its (or their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box), and, solely with respect to the replacement
or termination of a Collection Account, the Administrative Agent shall have
consented to such change in writing, such consent not to be unreasonably
withheld, conditioned or delayed.

 



70

 

 

(p)               Security Interest, Etc. The Borrower shall (and shall cause
the Servicer to), at its expense, take all action necessary to establish and
maintain a valid and enforceable first priority perfected security interest in
the Collateral, in each case free and clear of any Adverse Claim, in favor of
the Administrative Agent (on behalf of the Secured Parties), including taking
such action to perfect, protect or more fully evidence the security interest of
the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Credit Party may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. The
Borrower shall, from time to time and within the time limits established by
applicable law, prepare and present to the Administrative Agent for the
Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Borrower to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Borrower shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent, except as set forth in Section
5.05(c) hereof.

 

(q)               Certain Agreements. Other than in connection with the Final
Payout Date, without the prior written consent of the Administrative Agent and
the Majority Lenders, the Borrower will not (and will not permit any Originator
or the Servicer to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of the Borrower’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Borrower’s Limited Liability Company
Agreement).

 

(r)                Restricted Payments. (i) Except pursuant to clause (ii)
below, the Borrower will not: (A) purchase or redeem any of its membership
interests, (B) declare or pay any dividend or set aside any funds for any such
purpose, (C) prepay, purchase or redeem any Debt (other than Borrower
Obligations), (D) lend or advance any funds or (E) repay any loans or advances
to, for or from any of its Affiliates (the amounts described in clauses (A)
through (E) being referred to as “Restricted Payments”).

 

(ii)              Subject to the limitations set forth in clause (iii) below,
the Borrower may make Restricted Payments so long as such Restricted Payments
are made only in one or more of the following ways: (A) the Borrower may make
cash payments (including prepayments) on the Intercompany Loans in accordance
with their respective terms and (B) the Borrower may declare and pay dividends
if, both immediately before and immediately after giving effect thereto, the
Borrower’s Net Worth is not less than the Required Capital Amount.

 



71

 

 

(iii)            The Borrower may make Restricted Payments only out of the
funds, if any, it receives pursuant to Sections 4.01 of this Agreement; provided
that the Borrower shall not pay, make or declare any Restricted Payment
(including any dividend) if, after giving effect thereto, any Event of Default
or Unmatured Event of Default shall have occurred and be continuing.

 

(s)                Other Business. The Borrower will not: (i) engage in any
business other than the transactions contemplated by the Transaction Documents,
(ii) create, incur or permit to exist any Debt of any kind or cause or permit to
be issued for its account any letters of credit or bankers’ acceptances other
than pursuant to this Agreement or the Intercompany Loans or (iii) form any
Subsidiary or make any investments in any other Person; provided, that the
Borrower shall be permitted to incur de minimis trade payables in the ordinary
course of its business incidental to the day to day operations of the Borrower
(such as expenses for office supplies, audits and maintenance of legal status);
provided, however, that no such trade payables shall be secured by any assets of
the Borrower, and the aggregate amount of such trade payables outstanding at any
time shall not exceed $16,750.

 

(t)                 Use of Collections Available to the Borrower. The Borrower
shall apply the Collections available to the Borrower to make payments in the
following order of priority: (i) the payment of its obligations under this
Agreement and each of the other Transaction Documents (other than the
Intercompany Loans), (ii) the payment of accrued and unpaid interest on the
Intercompany Loans and (iii) other legal and valid purposes.

 

(u)               Further Assurances; Change in Name or Jurisdiction of
Origination, etc. (i) The Borrower hereby authorizes and hereby agrees from time
to time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce the Secured
Parties’ rights and remedies under this Agreement and the other Transaction
Documents. Without limiting the foregoing, the Borrower hereby authorizes, and
will, upon the request of the Administrative Agent, at the Borrower’s own
expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary, or that the Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing.

 

(ii)              The Borrower authorizes the Administrative Agent to file
financing statements, continuation statements and amendments thereto and
assignments thereof, relating to the Receivables, the Related Security, the
related Contracts, Collections with respect thereto and the other Collateral
without the signature of the Borrower. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.

 

(iii)            The Borrower shall at all times be organized under the laws of
the State of Delaware and shall not take any action to change its jurisdiction
of organization.

 



72

 

 

(iv)             The Borrower will not change its name, location, identity or
corporate structure unless (x) the Borrower, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the security interest under this Agreement (including, without limitation,
the filing of all financing statements and the taking of such other action as
the Administrative Agent may request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance satisfactory to the Administrative Agent as to such UCC perfection and
priority matters as the Administrative Agent may request at such time.

 

(v)               Anti-Money Laundering/International Trade Law Compliance. The
Borrower will not become a Sanctioned Person. No Covered Entity, either in its
own right or, knowingly, through any third party, will (a) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law. The funds
used to repay each Credit Extension will not be knowingly derived from any
unlawful activity. The Borrower shall comply with all Anti-Terrorism Laws. The
Borrower shall promptly notify the Administrative Agent and each Lender in
writing upon the occurrence of a Reportable Compliance Event. The Borrower has
not used and will not use the proceeds of any Credit Extension to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

(w)             Borrower’s Net Worth. The Borrower shall not permit the
Borrower’s Net Worth to be less than the Required Capital Amount.

 

(x)               Taxes. The Borrower will (i) timely file or cause to be filed
all income tax returns (federal, state and local) and all other material tax
returns required to be filed by it and (ii) pay, or cause to be paid, all taxes,
assessments and other governmental charges owing by it, if any, other than
taxes, assessments and other governmental charges being contested in good faith
by appropriate proceedings and as to which adequate reserves have been provided
in accordance with GAAP.

 

(y)               Borrower’s Tax Status. The Borrower shall not, and shall cause
its Affiliates to not, take any action that would result in the Borrower (i)
being treated other than as a “disregarded entity” within the meaning of U.S.
Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes whose
regarded owner (within the meaning of U.S. Treasury Regulation § 301.7701-3(a))
for U.S. federal income tax purposes is a U.S. Person or (ii) becoming subject
to any Tax in any jurisdiction outside the United States.

 

(z)               Linked Accounts. Except for any Permitted Linked Account, the
Borrower shall not permit any Linked Account to exist with respect to any
Collection Account; provided, however, that at any time during the continuance
of an Event of Default or an Unmatured Event of Default, the Borrower shall, if
so instructed in writing by the Administrative Agent (in its sole discretion),
cause each Permitted Linked Account to cease being a “Linked Account” promptly,
but not later than two (2) Business Days following the Borrower’s or the
Servicer’s receipt of such instruction.

 



73

 

 

(aa)             Minimum Funding Threshold. The Borrower shall cause the
Aggregate Capital to exceed the Minimum Funding Threshold at all times.

 

(bb)            Liquidity Coverage Ratio. The Borrower shall not issue any LCR
Security.

 

(cc)             Beneficial Ownership Regulation.  Promptly following any change
that would result in a change to the status as an excluded “Legal Entity
Customer” under (and as defined in) the Beneficial Ownership Regulation, the
Borrower shall execute and deliver to the Administrative Agent a Certificate of
Beneficial Ownership complying with the Beneficial Ownership Regulation, in form
and substance reasonably acceptable to the Administrative Agent.

 

(dd)            Commingling. The Borrower (or the Servicer on its behalf) will,
and will cause each Originator to, at all times, ensure that for each Fiscal
Month, that no more than 10.00% (or during the continuation of a Level 2 Ratings
Event, 0.00%) of the aggregate amount of all funds deposited into the Collection
Accounts or Lock-Boxes during such Fiscal Month constitute Affiliate
Collections.

 

(ee)             Post-Closing Covenant. No later than October 23, 2020, the
Borrower will deliver, or cause to be delivered, to the Administrative Agent
duly executed counterparts of the WF Deposit Account Control Agreement (whether
by facsimile or otherwise) executed by each of the parties thereto.

 

SECTION 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

 

(a)               Existence. The Servicer shall keep in full force and effect
its existence and rights as a limited partnership or other entity under the laws
of the State of Delaware. The Servicer shall obtain and preserve its
qualification to do business in each jurisdiction in which the conduct of its
business or the servicing of the Pool Receivables as required by this Agreement
requires such qualification, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)               Financial Reporting. The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent and each Lender:

 

(i)                 Compliance Certificates. At the time of delivery of the
financial statements provided for in Sections 8.01(c)(iv) and 8.01(c)(v) above,
a compliance certificate, in form and substance substantially similar to Exhibit
G signed by a Financial Officer of the Servicer stating that no Event of Default
or Unmatured Event of Default has occurred and is continuing, or if any Event of
Default or Unmatured Event of Default has occurred and is continuing, stating
the nature and status thereof.

 



74

 

 

(ii)                Information Packages; Weekly Reports, Daily Reports. As soon
as available and in any event (A) not later than two (2) Business Days prior to
each Settlement Date, an Information Package as of the most recently completed
Fiscal Month, (B) not later than the seventh (7th) Business Day of each Fiscal
Month, an adjusted Information Package replacing the Information Package
delivered pursuant to clause (A) above containing data as of the same Fiscal
Month reported in such replaced Information Package, (C) on and after the
occurrence and during the continuance of a Level 1 Ratings Event and upon two
(2) Business Days’ prior written notice from the Administrative Agent, the
Servicer shall furnish or cause to be furnished to the Administrative Agent by
no later than the second Business Day of each calendar week, a Weekly Report
with respect to the Pool Receivables with data as of the last Business Day of
the immediately preceding calendar week, and (D) on and after the occurrence and
during the continuance of a Level 2 Ratings Event and upon two (2) Business
Days’ prior written notice from the Administrative Agent, the Servicer shall
furnish or cause to be furnished to the Administrative Agent on each Business
Day thereafter, a Daily Report with respect to the Pool Receivables with data as
of the immediately preceding Business Day.

 

(iii)              Other Information. Such other information relevant to the
Borrower, the Servicer, the Performance Guarantor, the Parent and each
Originator, the Pool Receivables, the Collateral or the transactions
contemplated by the Transaction Documents (including non-financial information)
as the Administrative Agent or any Lender may from time to time reasonably
request.

 

(c)               Notices. The Servicer will notify the Administrative Agent and
each Lender in writing of any of the following events promptly upon (but in no
event later than three (3) Business Days after) a Financial Officer or other
officer learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps taken or being taken by the Person(s)
affected with respect thereto:

 

(i)                 Notice of Events of Default or Unmatured Events of Default.
A statement of a Financial Officer of the Servicer setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Servicer has taken or proposes to take with
respect thereto.

 

(ii)                Representations and Warranties. The failure of any
representation or warranty made or deemed made by the Servicer under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made.

 

(iii)               Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to have
a Material Adverse Effect.

 

(iv)               Adverse Claim. (A) Any Person shall obtain an Adverse Claim
upon the Collateral or any portion thereof, (B) any Person other than the
Borrower, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Lock-Box)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

 



75

 

 

(v)               Name Changes. At least ten (10) days (or such shorter period
as the Administrative Agent may permit in its sole discretion) before any change
in any Originator’s or the Borrower’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements.

 

(vi)             Change in Accountants or Accounting Policy. Any change in (A)
the external accountants of the Borrower, the Servicer, the Performance
Guarantor, any Originator or the Parent, (B) any material accounting policy of
the Borrower or (C) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose); provided that no notice shall be required under this clause (vi)
if any such change is publicly disclosed in the Parent’s Form 10-Q Quarterly
Report or Form 10-K Annual Report, as applicable, as filed with the SEC.

 

(vii)          Termination Event. The occurrence of a Sale and Contribution
Termination Event under the Sale and Contribution Agreement.

 

(viii)        Material Adverse Effect. Promptly after the occurrence thereof,
notice of any matter that could reasonably be expected to result in a Material
Adverse Effect.

 

(d)               Conduct of Business. The Servicer will (i) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted, (ii) do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic limited partnership in its jurisdiction of organization and (iii)
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted if the failure to have such authority could
reasonably be expected to have a Material Adverse Effect.

 

(e)               Compliance with Laws. The Servicer will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(f)                Furnishing of Information and Inspection of Receivables. The
Servicer will, at the Servicer’s expense, during regular business hours with at
least three (3) days’ prior written notice, (i) permit the Administrative Agent
and each Lender or their respective agents or representatives to (A) examine and
make copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Servicer for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon at least three (3) days’ prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral; provided, that the Servicer shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clause (i) and
(ii) above in any twelve-month period unless an Event of Default has occurred
and is continuing.

 



76

 

 

(g)               Payments on Receivables, Collection Accounts. The Servicer
will, at all times, instruct all Obligors to deliver payments on the Pool
Receivables to a Collection Account or a Lock-Box. The Servicer will, at all
times, maintain such records necessary to (i) identify Collections received from
time to time on Pool Receivables and (ii) segregate such Collections from other
property of the Servicer and the Originators or other Affiliates; provided,
however, that segregation of such Collections from Affiliate Collections shall
not be required unless a Level 2 Ratings Event or an Event of Default has
occurred and is continuing. If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties and promptly (but in any event within
two (2) Business Days after receipt) remit such funds into a Collection Account.
The Servicer shall not permit funds other than Affiliate Collections,
Collections on Pool Receivables and other Collateral to be deposited into any
Collection Account. If such funds are nevertheless deposited into any Collection
Account, the Servicer will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. The Servicer will
not, and will not permit the Borrower, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent, any
Lender or any other Secured Party is entitled, with any other funds other than
Affiliate Collections. The Servicer will (on behalf of the Borrower), unless
otherwise agreed in writing by the Administrative Agent, instruct each
Originator, in its capacity as the beneficiary (or prospective beneficiary) of
an Eligible Supporting Letter of Credit, to instruct each Eligible Supporting
Letter of Credit Provider to make payments in respect of Eligible Supporting
Letters of Credit issued (or confirmed by) such Eligible Supporting Letter of
Credit Provider directly to a Collection Account if the applicable Originator
fails to do so and, if an Eligible Supporting Letter of Credit Provider fails to
so deliver payments to a Collection Account, the Servicer will, unless otherwise
agreed in writing by the Administrative Agent, use all commercially reasonable
efforts to cause the applicable Originator to cause such Eligible Supporting
Letter of Credit Provider to deliver subsequent payments (if any) in respect of
Eligible Supporting Letters of Credit issued (or confirmed by) such Eligible
Supporting Letter of Credit Provider directly to a Collection Account if the
applicable Originator fails to do so. The Servicer shall only add or replace a
Collection Account (or a related Lock-Box), or a Collection Account Bank to
those listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition or replacement and an executed and acknowledged
copy of an Account Control Agreement (or an amendment thereto) in form and
substance reasonably acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Servicer shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld.

 



77

 

 

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:

 

(i)       the Servicer will, and will cause each Originator to, at all times,
maintain such records necessary to (x) identify Affiliate Collections received
from time to time and (y) segregate such Affiliate Collections from other
property of the Servicer and the Originators; provided, however, that
segregation of such Affiliate Collections shall not be required unless a Level 2
Ratings Event or an Event of Default has occurred and is continuing;

 

(ii)       on each Business Day, the Servicer shall provide such information
with respect to Affiliate Collections deposited into each Collection Account
(and any related Lock-Box) as reasonably requested in writing by the
Administrative Agent;

 

(iii)       upon the occurrence and during the continuance of a Level 2 Ratings
Event, the Servicer shall instruct the obligor of each Affiliate Receivable to
cease remitting payments with respect to all Affiliate Receivables to any
Collection Account or Lock-Box and to instead remit payments with respect
thereto to any other account or lock-box (other than a Collection Account or
Lock-Box) from time to time identified to such obligor; and

 

(iv)       at all times during the continuation of a Level 2 Ratings Event (x)
the Servicer shall not permit Affiliate Collections to be deposited into any
Collection Account or Lock-Box, (y) if Affiliate Collections are nevertheless
deposited into any Collection Account or Lock-Box, the Servicer will within two
(2) Business Days identify and transfer such funds to the appropriate Person
entitled to such funds and (z) the Servicer will not, and will not permit any
Originator or any other Person, to commingle Collections or other funds to which
the Administrative Agent, any Lender or any other Secured Party is entitled,
with any Affiliate Collections.

 

(h)               Extension or Amendment of Pool Receivables. Except as
otherwise permitted in Section 9.02, the Servicer will not (i) alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
payment terms of any Pool Receivable in any material respect or (ii) amend,
modify or waive, in any material respect, any term or condition of any related
Contract, in each case that would materially and adversely affect any Pool
Receivable then included in the Borrowing Base. The Servicer shall at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

 

(i)                Change in Credit and Collection Policy. The Servicer will not
make any material change in the Credit and Collection Policy that could
reasonably be expected to materially adversely affect the collectability of the
Pool Receivables, the credit quality of any Pool Receivable or the Servicer’s
ability to perform its obligations under the Transaction Documents without the
prior written consent of the Administrative Agent and the Majority Lenders,
which consent shall not be unreasonably withheld, conditioned or delayed.
Promptly following any change in the Credit and Collection Policy, the Servicer
will deliver a copy of the updated Credit and Collection Policy to the
Administrative Agent and each Lender.

 



78

 

 

 

(j)                 Records. The Servicer will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

 

(k)               Identifying of Records. The Servicer shall identify its master
data processing records relating to Pool Receivables and related Contracts with
a legend that indicates that the Pool Receivables have been pledged in
accordance with this Agreement.

 

(l)                 Change in Payment Instructions to Obligors. The Servicer
shall not (and shall not permit any Sub-Servicer to) add, replace or terminate
any Collection Account (or any related Lock-Box) or make any change in its
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Collection Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box) and, solely with respect to the replacement
or termination of a Collection Account, the Administrative Agent shall have
consented to such change in writing, such consent not to be unreasonably
withheld, conditioned or delayed.

 

(m)             Security Interest, Etc. The Servicer shall, on behalf of the
Borrower, at its expense, take all action necessary to establish and maintain a
valid and enforceable first priority perfected security interest in the
Collateral, in each case free and clear of any Adverse Claim in favor of the
Administrative Agent (on behalf of the Secured Parties), including taking such
action to perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Credit Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer (on behalf of the Borrower) shall, from time to time take such action,
or execute and deliver such instruments as may be necessary (including, without
limitation, such actions as are reasonably requested by the Administrative
Agent) to maintain and perfect, as a first-priority interest, the Administrative
Agent’s security interest in the Receivables, Related Security and Collections.
The Servicer (on behalf of the Borrower) shall, from time to time and within the
time limits established by law, prepare and present to the Administrative Agent
for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer (on behalf of the Borrower) to file such financing statements under
the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law. Notwithstanding anything
else in the Transaction Documents to the contrary, the Servicer shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent, except as set forth in Section 5.05(c) hereof.

 



79

 

 

(n)               Further Assurances; Change in Name or Jurisdiction of
Origination, etc. The Servicer hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
reasonably necessary, or that the Administrative Agent may reasonably request,
to perfect or to ensure, continue or establish the first-priority status of the
security interest granted pursuant to this Agreement or any other Transaction
Document, or to enable the Administrative Agent (on behalf of the Secured
Parties) to exercise and enforce their respective rights and remedies under this
Agreement or any other Transaction Document. Without limiting the foregoing, the
Servicer hereby authorizes, and will, upon the request of the Administrative
Agent, at the Servicer’s own expense, execute (if necessary) and file such
financing statements or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

 

(o)               Anti-Money Laundering/International Trade Law Compliance. The
Servicer will not become a Sanctioned Person. No Covered Entity, either in its
own right or, knowingly, through any third party, will (a) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law. The funds
used to repay each Credit Extension will not be knowingly derived from any
unlawful activity. The Servicer shall comply with all Anti-Terrorism Laws. The
Servicer shall promptly notify the Administrative Agent and each Lender in
writing upon the occurrence of a Reportable Compliance Event.

 

(p)               Taxes. The Servicer will (i) timely file or cause to be filed
all tax returns (federal, state and local) required to be filed by it and (ii)
pay, or cause to be paid, all taxes, assessments and other governmental charges
owing by it, if any, other than taxes, assessments and other governmental
charges being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with GAAP, except in the case
of each of clause (i) and clause (ii) to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 



80

 

 

(q)               Linked Accounts. Except for any Permitted Linked Account, the
Servicer shall not permit any Linked Account to exist with respect to any
Collection Account; provided, however, that at any time during the continuance
of an Event of Default or an Unmatured Event of Default, the Servicer shall, if
so instructed in writing by the Administrative Agent (in its sole discretion),
cause each Permitted Linked Account to cease being a “Linked Account” promptly,
but not later than two (2) Business Days following the Borrower’s or the
Servicer’s receipt of such instruction.

 

(r)                Commingling. The Servicer will, and will cause each
Originator to, at all times, ensure that for each Fiscal Month, that no more
than 10.00% (or during the continuation of a Level 2 Ratings Event, 0.00%) of
the aggregate amount of all funds deposited into the Collection Accounts or
Lock-Boxes during such Fiscal Month constitute Affiliate Collections.

 

SECTION 8.03. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Credit Parties, the Lenders and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates. Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Lender to continue the
Borrower’s identity as a separate legal entity and to make it apparent to third
Persons that the Borrower is an entity with assets and liabilities distinct from
those of the Performance Guarantor, the Originators, the Servicer and any other
Person, and is not a division of the Performance Guarantor, the Originators, the
Servicer, its Affiliates or any other Person; provided that the Borrower may be
treated as a “disregarded entity” for U.S. federal income and other applicable
Tax purposes. Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each of the
Borrower and the Servicer shall take such actions as shall be required in order
that:

 

(a)               Special Purpose Entity. The Borrower will be a special purpose
company whose primary activities are restricted in its limited liability company
agreement to: (i) purchasing or otherwise acquiring from the Originators,
owning, holding, collecting, granting security interests or selling interests in
the Collateral, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents) and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.

 

(b)               No Other Business or Debt. The Borrower shall not engage in
any business or activity except as set forth in this Agreement or in its
organizational documents nor, incur any indebtedness or liability other than
liabilities associated with the purchase and ownership of the Receivables, the
Borrower Obligations, as expressly permitted by the Transaction Documents or
imposed under Applicable Law.

 



81

 

 

(c)               Independent Director. Not fewer than one member of the
Borrower’s board of directors (the “Independent Director”) shall be a natural
person who (i) is not, nor at any time during the past five (5) years been, and
shall at no time be, an equityholder, director, officer, manager, member,
partner, officer, employee or associate, or any relative of the foregoing, of
any member of the Parent Group (as hereinafter defined) (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (ii) is not a customer or supplier of
any member of the Parent Group (other than his or her service as an Independent
Director of the Borrower or an independent director or manager of any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director or manager for a corporation or limited
liability company whose organizational or charter documents required the
unanimous consent of all independent directors or managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and (y)
at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities. For purposes of this clause (c),
“Parent Group” shall mean (i) the Parent, the Servicer, the Performance
Guarantor and each Originator, (ii) each person that directly or indirectly,
owns or controls, whether beneficially, or as a trustee, guardian or other
fiduciary, five percent (5.00%) or more of the membership interests in the
Parent, (iii) each person that controls, is controlled by or is under common
control with the Parent and (iv) each of such person’s officers, directors,
managers, joint venturers and partners. For the purposes of this definition,
“control” of a person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise. A person shall be deemed to be an “associate” of (A) a corporation or
organization of which such person is an officer, director, partner or manager or
is, directly or indirectly, the beneficial owner of ten percent (10.00%) or more
of any class of equity securities, (B) any trust or other estate in which such
person serves as trustee or in a similar capacity and (C) any relative or spouse
of a person described in clause (A) or (B) of this sentence, or any immediate
relative of such spouse.

 

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).

 

The Borrower’s Limited Liability Company Agreement shall provide that: so long
as any Borrower Obligations are outstanding, (A) the Borrower’s board of
directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Borrower unless the
Independent Director shall approve the taking of such action in writing before
the taking of such action and (B) such provision and each other provision
requiring an Independent Director cannot be amended without the prior written
consent of the Independent Director.

 



82

 

 

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.

 

(d)               Organizational Documents. The Borrower shall maintain its
organizational documents in conformity with this Agreement, such that it does
not amend, restate, supplement or otherwise modify its ability to comply with
the terms and provisions of any of the Transaction Documents, including, without
limitation, Section 8.01(p).

 

(e)               Conduct of Business. The Borrower shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of directors’
meetings appropriate to authorize all company action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
records and accounts, including, but not limited to, intercompany transaction
accounts.

 

(f)                Compensation. Any employee, consultant or agent of the
Borrower will be compensated from the Borrower’s funds for services provided to
the Borrower, and to the extent that Borrower shares the same officers or other
employees as the Servicer (or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees; provided, that the foregoing shall not require Parent to
make any additional capital contributions to the Borrower. The Borrower will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for
the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee.

 

(g)               Servicing and Costs. The Borrower will contract with the
Servicer to perform for the Borrower all operations required on a daily basis to
service the Receivables Pool and operate the Borrower’s business. Except as
otherwise permitted by this Agreement, the Borrower will not incur any material
indirect or overhead expenses for items shared with the Servicer (or any other
Affiliate thereof) that are not reflected in the Servicing Fee. To the extent,
if any, that the Borrower (or any Affiliate thereof) shares items of expenses
not reflected in the Servicing Fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered.

 

(h)               Operating Expenses. Other than with respect to initial
organization expenses, the Borrower’s operating expenses will not be paid by the
Servicer, the Parent, the Performance Guarantor, any Originator or any Affiliate
thereof (except as permitted by this Agreement in connection with servicing the
Pool Receivables).

 

(i)                 Stationery. The Borrower will have its own separate
stationery.

 



83

 

 

(j)                 Books and Records. The Borrower’s records will be maintained
separately from those of the Servicer, the Parent, the Performance Guarantor,
the Originators and any of their Affiliates and in a manner such that it will
not be difficult or costly to segregate, ascertain or otherwise identify the
assets and liabilities of the Borrower.

 

(k)               Disclosure of Transactions. All financial statements of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliate thereof that are consolidated to include the Borrower will reflect the
separate existence of the Borrower; provided, that the Borrower’s assets and
liabilities may be included in a consolidated financial statement issued by the
Parent; provided, however, that any such consolidated financial statement or the
notes thereto shall make clear that the Borrower’s assets are not available to
satisfy the obligations of Parent or any Affiliate thereof; provided, further,
that the Borrower may be treated as a “disregarded entity” for U.S. federal
income and other applicable Tax purposes.

 

(l)                 Segregation of Assets. The Borrower’s assets will be
maintained in a manner that facilitates their identification and segregation
from those of the Servicer, the Parent, the Performance Guarantor, the
Originators or any Affiliates thereof.

 

(m)             Corporate Formalities. The Borrower will observe limited
liability company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliates thereof, and funds or
other assets of the Borrower will not be commingled with those of the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliates thereof
except as permitted by this Agreement. The Borrower shall not maintain joint
bank accounts or other depository accounts to which the Servicer, the Parent,
the Performance Guarantor, the Originators or any Affiliate thereof (other than
the Servicer solely in its capacity as such) has independent access. The
Borrower is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Subsidiaries or other Affiliates thereof.

 

(n)               Arm’s-Length Relationships. Except for any Restricted Payments
permitted by Section 8.01(r), the Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Borrower will be compensated by the Borrower at market
rates for such services it renders or otherwise furnishes to the Borrower.
Neither the Borrower on the one hand, nor the Servicer, the Parent, the
Performance Guarantor, any Originator or any Affiliate thereof, on the other
hand, will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Borrower, the Servicer, the Parent, the Performance Guarantor,
the Originators and their respective Affiliates will promptly correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

 

(o)               Allocation of Overhead. To the extent that Borrower, on the
one hand, and the Servicer, the Parent, the Performance Guarantor, any
Originator or any Affiliate thereof, on the other hand, have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and the Borrower shall bear its fair share of such expenses, which
may be paid through the Servicing Fee or otherwise.

 



84

 

 

ARTICLE IX

ADMINISTRATION, COLLECTION and Insurance
OF RECEIVABLES

 

SECTION 9.01. Appointment of the Servicer.

 

(a)               The servicing, administering and collection of the Pool
Receivables shall be conducted by the Person so designated from time to time as
the Servicer in accordance with this Section 9.01. Until the Administrative
Agent gives notice to EMO (in accordance with this Section 9.01) of the
designation of a new Servicer, EMO is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms
hereof. Upon the occurrence of an Event of Default, the Administrative Agent may
(with the consent of the Majority Lenders) and shall (at the direction of the
Majority Lenders) designate as Servicer any Person (including itself) to succeed
EMO or any successor Servicer, on the condition in each case that any such
Person so designated shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof. The Servicer shall be
entitled to payment of all Servicing Fees and reimbursable expenses accrued
prior to the date of such termination.

 

(b)               Upon the designation of a successor Servicer as set forth in
clause (a) above, EMO agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and EMO shall cooperate with and assist such new Servicer. To the
extent permitted by Applicable Law, such cooperation shall include access to and
transfer of records (including all Contracts) related to Pool Receivables and
use by the new Servicer of all licenses (or the obtaining of new licenses),
hardware or software reasonably necessary to collect the Pool Receivables and
the Related Security.

 

(c)               EMO acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each Lender have relied on
EMO’s agreement to act as Servicer hereunder. Accordingly, EMO agrees that it
will not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Lenders, except upon the determination
that (i) the performance of its duties hereunder is no longer permissible under
Applicable Law and (ii) there is no reasonable action which such Servicer could
take to make the performance of its duties hereunder permissible under
Applicable Law.

 



85

 

 

(d)               The Servicer may delegate its duties and obligations hereunder
to any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms hereof,
(ii) the Servicer shall remain liable for the performance of the duties and
obligations so delegated, (iii) the Borrower, the Administrative Agent and each
Lender shall have the right to look solely to the Servicer for performance, (iv)
the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Lenders shall have consented in
writing in advance to such delegation (such consent not to be unreasonably
withheld or delayed). For the avoidance of doubt, this Section 9.01(d) shall not
apply to any third party collection agency collecting Defaulted Receivables or
other third party service provider assisting in the servicing of Defaulted
Receivables.

 

SECTION 9.02. Duties of the Servicer.

 

(a)               The Servicer shall take or cause to be taken all such action
as may be necessary or reasonably advisable to service, administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement
and all Applicable Laws, with reasonable care and diligence, and in accordance
with the Credit and Collection Policy. The Servicer shall set aside or hold in
trust (or shall cause the Borrower to set aside or hold in trust), for the
accounts of the Borrower and each Credit Party, the amount of Collections it or
its Affiliates receive to which the Borrower or each such Credit Party is
entitled in accordance with Article IV hereof. The Servicer may, in accordance
with the Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and related
Contracts, as the Servicer may reasonably determine to be appropriate to
maximize Collections thereof or reflect adjustments expressly permitted under
the Credit and Collection Policy or as expressly required under Applicable Laws
or the applicable Contract; provided, that for purposes of this Agreement: (i)
such action shall not, and shall not be deemed to, change the number of days
such Pool Receivable has remained unpaid from the date of the original due date
related to such Pool Receivable, (ii) such action shall not alter the status of
such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or
limit the rights of any Secured Party under this Agreement or any other
Transaction Document and (iii) if an Event of Default has occurred and is
continuing, the Servicer may take such action only upon the prior written
consent of the Administrative Agent. The Borrower shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Borrower and the
Administrative Agent (individually and for the benefit of each Credit Party), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, if an Event of Default has occurred
and is continuing, the Administrative Agent may direct the Servicer to commence
or settle any legal action to enforce collection of any Pool Receivable that is
a Defaulted Receivable or to foreclose upon or repossess any Related Security
with respect to any such Defaulted Receivable.

 

(b)               The Servicer shall, as soon as practicable following actual
receipt of collected funds, turn over to the Borrower the collections of any
indebtedness that is not a Pool Receivable, less, if EMO or an Affiliate thereof
is not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than EMO or an Affiliate thereof, shall, as
soon as practicable upon written demand, deliver to the Borrower all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

 



86

 

 

(c)               The Servicer’s obligations hereunder shall terminate on the
Final Payout Date. Promptly following the Final Payout Date, if EMO or an
Affiliate thereof was not the Servicer on the date of such termination, the
Servicer shall deliver to the Borrower all books, records and related materials
that the Borrower previously provided to the Servicer, or that have been
obtained by the Servicer, in connection with this Agreement.

 

SECTION 9.03. Collection Account Arrangements. Subject to Section 8.01(ee),
prior to or concurrently with the occurrence of the Closing Date, the Borrower
shall have entered into Account Control Agreements with all of the Collection
Account Banks and delivered executed counterparts of each to the Administrative
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may (with the consent of the Majority Lenders) and
shall (upon the direction of the Majority Lenders) at any time thereafter give
notice to each Collection Account Bank that the Administrative Agent is
exercising its rights under the Account Control Agreements to do any or all of
the following: (a) to have the exclusive dominion and control of the Collection
Accounts transferred to the Administrative Agent (for the benefit of the Secured
Parties) and to exercise exclusive dominion and control over the funds deposited
therein (for the benefit of the Secured Parties), (b) to have the proceeds that
are sent to the respective Collection Accounts redirected pursuant to the
Administrative Agent’s instructions rather than deposited in the applicable
Collection Account and (c) to take any or all other actions permitted under the
applicable Account Control Agreement. The Borrower hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables on deposit therein and the Borrower hereby further agrees to take
any other action that the Administrative Agent may reasonably request to
transfer such control. Any proceeds of Pool Receivables received by the Borrower
or the Servicer thereafter shall be sent immediately to, or as otherwise
instructed by, the Administrative Agent. The parties hereto acknowledge that if
at any time the Administrative Agent exercises its control over any Collection
Account, the Administrative Agent shall not have any rights to the funds therein
in excess of the unpaid amounts due to the Administrative Agent, any other
Credit Party, any Borrower Indemnified Party or Affected Person or any other
Person hereunder, and that Administrative Agent shall distribute or cause to be
distributed such funds in accordance with Article IV (in each case as if such
funds were held by the Servicer hereunder).

 

SECTION 9.04. Enforcement Rights.

 

(a)               At any time following the occurrence and during the
continuation of an Event of Default:

 

(i)                 the Administrative Agent (at the Borrower’s expense) may
direct the Obligors that payment of all amounts payable under any Pool
Receivable is to be made directly to the Administrative Agent or its designee;

 



87

 

 

(ii)              the Administrative Agent may instruct the Borrower or the
Servicer to give notice of the Secured Parties’ interest in Pool Receivables to
each Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative Agent (at the Borrower’s or the Servicer’s, as the
case may be, expense) may so notify the Obligors;

 

(iii)            the Administrative Agent may request the Servicer to, and upon
such request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and use
commercially reasonable efforts to transfer or license to a successor Servicer
the use of all software necessary to collect the Pool Receivables and the
Related Security, and make the same available to the Administrative Agent or its
designee (for the benefit of the Secured Parties) at a place reasonably selected
by the Administrative Agent and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner reasonably acceptable to the Administrative Agent and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrative Agent or its designee;

 

(iv)             the Administrative Agent may notify the Collection Account
Banks that the Borrower and the Servicer will no longer have any access to the
Collection Accounts;

 

(v)               the Administrative Agent may (or, at the direction of the
Majority Lenders shall) replace the Person then acting as Servicer; and

 

(vi)             the Administrative Agent may collect any amounts due from an
Originator under the Sale and Contribution Agreement or the Performance
Guarantor under the Performance Guaranty.

 

For the avoidance of doubt, the foregoing rights and remedies of the
Administrative Agent upon an Event of Default are in addition to and not
exclusive of the rights and remedies contained herein and under the other
Transaction Documents.

 

(b)               The Borrower hereby authorizes the Administrative Agent (on
behalf of the Secured Parties), and irrevocably appoints the Administrative
Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Borrower, which appointment is coupled
with an interest, to take any and all steps in the name of the Borrower and on
behalf of the Borrower necessary, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 



88

 

 

(c)               The Servicer hereby authorizes the Administrative Agent (on
behalf of the Secured Parties), and irrevocably appoints the Administrative
Agent as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Servicer, which appointment is coupled
with an interest, to take any and all steps in the name of the Servicer and on
behalf of the Servicer necessary, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

SECTION 9.05. Responsibilities of the Borrower.

 

(a)               Anything herein to the contrary notwithstanding, the Borrower
shall: (i) perform all of its obligations, if any, under the Contracts related
to the Pool Receivables to the same extent as if interests in such Pool
Receivables had not been transferred hereunder, and the exercise by the
Administrative Agent, or any other Credit Party of their respective rights
hereunder shall not relieve the Borrower from such obligations and (ii) to the
extent required pursuant to Section 8.01(x), pay, or cause to be paid, when due
any taxes, including any sales taxes payable in connection with the Pool
Receivables and their creation and satisfaction, owing by it. None of the Credit
Parties shall have any obligation or liability with respect to any Collateral,
nor shall any of them be obligated to perform any of the obligations of the
Borrower, the Servicer or any Originator thereunder.

 

(b)               EMO hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
EMO shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that EMO
conducted such data-processing functions while it acted as the Servicer. In
connection with any such processing functions, the Borrower shall pay to EMO its
reasonable out-of-pocket costs and expenses from the Borrower’s own funds
(subject to the priority of payments set forth in Section 4.01).

 

SECTION 9.06. Servicing Fee.

 

(a)               Subject to clause (b) below, the Borrower shall pay the
Servicer a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing
Fee Rate”) of the monthly average aggregate Outstanding Balance of the Pool
Receivables. Accrued Servicing Fees shall be payable from Collections to the
extent of available funds in accordance with Section 4.01.

 

(b)               If the Servicer ceases to be EMO or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110.00% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.

 



89

 

 

SECTION 9.07. Credit Insurance Policies.

 

(a)               At all times prior to the Final Payout Date while any Pool
Receivables are being reported as Insured Receivables:

 

(i)               the Borrower shall maintain the Credit Insurance Policy with
respect thereto in full force and effect;

 

(ii)              the Borrower shall pay all premiums and other amounts due by
the Borrower from time to time under such Credit Insurance Policy when due in
accordance with the terms thereof;

 

(iii)             the Borrower and the Servicer shall refrain from taking any
action or omitting to take any action which could reasonably be expected to
prejudice or limit the Borrower’s or the Administrative Agent’s rights to
payment under such Credit Insurance Policy with respect to the Pool Receivables
insured thereby;

 

(iv)             the Borrower and the Servicer shall enforce the obligations of
the applicable Credit Insurer under such Credit Insurance Policy;

 

(v)              the Borrower and the Servicer shall maintain all records and
documents that may be necessary to make claims for reimbursement under such
Credit Insurance Policy;

 

(vi)             the Borrower shall, and the Servicer shall cause the Borrower
to, perform all its other obligations under such Credit Insurance Policy in
accordance with the terms thereof (including, without limitation, delivering
information regarding the relevant Pool Receivables and notices of insolvency
with respect to Obligors when required pursuant to the terms of such Credit
Insurance Policy);

 

(vii)            the Borrower and the Servicer shall promptly advise the
Administrative Agent of any payment the Borrower receives directly under any
Eligible Credit Insurance, any denial of coverage under any such policy, any
cancelation of such policy or any other information received in connection with
any such policy which is material to the payment of any claim thereunder;

 

(viii)           neither the Borrower nor the Servicer shall amend, modify or
waive (or consent to any such amendment, modification or waiver of) any
provision of any Eligible Credit Insurance which is material to the payment of
any claim thereunder without the prior written consent of the Administrative
Agent; and

 

(ix)              the Borrower and the Servicer shall deliver any additional
instruments, certificates and documents, provide such other information and take
such other actions as may be necessary or desirable, in the reasonable opinion
of the Administrative Agent, to give further assurances of any of the rights
granted or provided for herein or under any Eligible Credit Insurance
(including, without limitation, providing copies of invoices, purchase orders,
and the proof of delivery of products as may be requested by the insurer
thereunder).

 



90

 

 

(b)               If the Borrower fails to pay any premium or other amount due
under any Credit Insurance Policy, the Administrative Agent may (in its sole
discretion) pay such premium or other amount from Collections on Pool
Receivables or from its own funds in order to keep such Credit Insurance Policy
in force. Any amount so paid by the Administrative Agent from its own funds
shall constitute an Borrower Indemnified Amount payable by the Borrower to the
Administrative Agent hereunder.

 

(c)               Solely with respect to Insured Receivables, in the event that
any Obligor defaults on the payment of any of its Pool Receivables, becomes
subject to an Insolvency Proceeding or becomes subject to any other event that
gives rise to a claim for reimbursement under a Credit Insurance Policy, the
Borrower and the Servicer shall, promptly (but not later than the later of (x)
twenty (20) Business Days after such event or (y) the second Business Day after
the date on which such a claim may be filed pursuant to the terms of such Credit
Insurance Policy), file a claim for such reimbursement (with a copy thereof to
the Administrative Agent) in accordance with the terms of such Credit Insurance
Policy and shall take any other actions required under the terms of such Credit
Insurance Policy to obtain such reimbursement (including, without limitation,
providing the applicable Credit Insurer with itemized statements, invoices,
bills of lading, purchase orders, summaries of collections efforts, evidence of
debt or other documentation that may be required under the terms of such Credit
Insurance Policy). The Borrower and the Servicer shall cause any amounts paid by
a Credit Insurer under any Credit Insurance Policy to be paid directly to a
Collection Account and to be applied as Collections in accordance with the
priority of payments set forth in Section 4.01.

 

(d)               In the event that a Credit Insurer pays a claim under a Credit
Insurance Policy with respect to a Pool Receivable and the Borrower is required
to subrogate it rights, claims, guaranties, security, collateral or defenses to
such Credit Insurer in respect of such Pool Receivable, the Borrower shall (and
the Servicer shall cause the Borrower to) so subrogate such rights, claims,
guaranties, security, collateral or defenses in accordance with the terms of
such Credit Insurance Policy. Simultaneously with receipt of such a payment in a
Collection Account and upon such subrogation, the Administrative Agent shall be
automatically deemed to have released to the Borrower any security interest it
may have hereunder (on behalf of itself and the Lenders) in such rights, claims,
guaranties, security, collateral or defenses so subrogated, to the extent
necessary to permit such subrogation and shall execute such documents to
evidence the same as shall be reasonably requested by the Borrower, in each case
at the sole expense of the Borrower; provided, however, that the Administrative
Agent shall not be deemed to have released any such security interest it may
have in related rights under such Credit Insurance Policy (including, without
limitation, any right of the Borrower to receive ratable or other allocations of
Collections or other recoveries in respect of the related Pool Receivables).

 

(e)               If any Credit Insurance Policy ceases to be Eligible Credit
Insurance, the Borrower and the Servicer shall furnish to the Administrative
Agent and each Lender written notice thereof, together with a statement of the
actions the Borrower plans to take to remedy such situation, if any, promptly
but not later than five (5) Business Days thereafter.

 



91

 

 

(f)                Any Collections received by the Administrative Agent pursuant
to the Credit Insurance Policy (including as an additional insured thereunder)
shall be distributed in accordance with the priority of payments set forth in
Section 4.01.

 

(g)               Notwithstanding anything in this Agreement to the contrary,
failure to maintain Eligible Credit Insurance shall not constitute an Event of
Default or Unmatured Event of Default. For the avoidance of doubt, no Receivable
shall constitute an Insured Receivable at any time the Credit Insurance Policy
relating thereto shall cease to constitute Eligible Credit Insurance.

 

ARTICLE X

EVENTS OF DEFAULT

 

SECTION 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a)               (i) the Borrower, any Originator, the Performance Guarantor or
the Servicer shall fail to perform or observe any term, covenant or agreement
under this Agreement or any other Transaction Document (other than any such
failure which would constitute an Event of Default under clause (ii) or (iii) of
this paragraph (a)), and such failure, solely to the extent capable of cure,
shall continue for (x) fifteen (15) days, with respect to the Borrower or (y)
thirty (30) days with respect to any Originator, the Performance Guarantor, or
the Servicer, in each case after the earlier of such Person’s actual knowledge
thereof or receipt of written notice thereof from the Administrative Agent or
any Lender, (ii) the Borrower, any Originator, the Performance Guarantor or the
Servicer shall fail to make when due any payment or deposit to be made by it
under this Agreement or any other Transaction Document and such failure shall
continue unremedied for three (3) Business Days or (iii) EMO shall resign as
Servicer, and no successor Servicer reasonably satisfactory to the
Administrative Agent shall have been appointed;

 

(b)               any representation or warranty made or deemed made by the
Borrower, any Originator, the Performance Guarantor or the Servicer (or any of
their respective officers) under or in connection with this Agreement or any
other Transaction Document or any information or report delivered by the
Borrower, any Originator, the Performance Guarantor or the Servicer pursuant to
this Agreement or any other Transaction Document, shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered and, if the representation or warranty is of a type that is capable of
being cured, shall remain incorrect or untrue for ten (10) days after the
earlier of such Person’s actual knowledge or written notice thereof;

 

(c)               the Borrower or the Servicer shall fail to deliver an
Information Package, Weekly Report or Daily Report pursuant to this Agreement,
and such failure shall remain unremedied for two (2) Business Days;

 

(d)               this Agreement or any security interest granted pursuant to
this Agreement or any other Transaction Document shall for any reason (other
than through an action of the Administrative Agent) cease to create, or for any
reason cease to be, a valid and enforceable first priority perfected security
interest in favor of the Administrative Agent with respect to the Collateral,
free and clear of any Adverse Claim;

 



92

 

 

(e)               the Borrower, any Originator, the Performance Guarantor,
EnLink Manager or the Servicer shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
Insolvency Proceeding shall be instituted by or against the Borrower, any
Originator, the Performance Guarantor, EnLink Manager or the Servicer and, in
the case of any such proceeding instituted against such Person (but not
instituted by such Person), either such proceeding shall remain undismissed or
unstayed for a period of sixty (60) consecutive days, or any of the actions
sought in such proceeding (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, it or for any substantial part of its property) shall occur; or the
Borrower, any Originator, the Performance Guarantor, EnLink Manager or the
Servicer shall take any corporate or organizational action to authorize any of
the actions set forth above in this paragraph;

 

(f)                (i) the average for three (3) consecutive Fiscal Months of:
(A) the Default Ratio shall exceed 3.25%, (B) the Delinquency Ratio shall exceed
7.25% or (C) the Dilution Ratio shall exceed 2.00% or (ii) the Days’ Sales
Outstanding shall exceed 45 days;

 

(g)               a Change in Control shall occur;

 

(h)               a Borrowing Base Deficit shall occur, and shall not have been
cured within two (2) Business Days;

 

(i)                 (i) the Borrower shall fail to pay any principal of or
premium or interest on any of its Debt when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement, mortgage, indenture or instrument relating
to such Debt (whether or not such failure shall have been waived under the
related agreement); (ii) any Originator, the Performance Guarantor, EnLink
Manager or the Servicer, or any of their respective Subsidiaries, individually
or in the aggregate, shall fail to pay any principal of or premium or interest
on any of its Debt that is outstanding in a principal amount of at least
$100,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt; (iii)
any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt (as referred to in
clause (i) or (ii) of this paragraph and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument, if the effect of such event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt (as referred to in clause (i) or (ii) of this paragraph) or to
terminate the commitment of any lender thereunder, or (iv) any such Debt (as
referred to in clause (i) or (ii) of this paragraph) shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made or the
commitment of any lender thereunder terminated, in each case before the stated
maturity thereof;

 



93

 

 

 



 

(j)                 the Borrower shall fail (x) at any time (other than for ten
(10) Business Days following notice of the death or resignation of any
Independent Director) to have an Independent Director who satisfies each
requirement and qualification specified in Section 8.03(c) of this Agreement for
Independent Directors, on the Borrower’s board of directors or (y) to timely
notify the Administrative Agent of any replacement or appointment of any
director that is to serve as an Independent Director on the Borrower’s board of
directors as required pursuant to Section 8.03(c) of this Agreement;

 

(k)               [reserved];

 

(l)                 either (i) the Internal Revenue Service shall file notice of
a lien pursuant to Section 6323 of the Code with regard to any assets of the
Borrower, any Originator, the Servicer, the Performance Guarantor or the Parent
or (ii) the PBGC shall, or shall indicate its intention to, file notice of a
lien pursuant to Section 4068 or Section 303(k) of ERISA with regard to any of
the assets of the Borrower, the Servicer, any Originator, the Performance
Guarantor or the Parent;

 

(m)             (i) the occurrence of a Reportable Event; (ii) the adoption of
an amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code; (iii) the existence with respect to
any Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived; (iv)
the failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to any Pension Plan (v) the incurrence
of any liability under Title IV of ERISA with respect to the termination of any
Pension Plan or the withdrawal or partial withdrawal of any of the Borrower, any
Originator, the Servicer, the Parent, the Performance Guarantor or any of their
respective ERISA Affiliates from any Multiemployer Plan; (vi) the receipt by any
of the Borrower, any Originator, the Servicer, the Parent, the Performance
Guarantor or any of their respective ERISA Affiliates from the PBGC or any plan
administrator of any notice relating to the intention to terminate any Pension
Plan or Multiemployer Plan or to appoint a trustee to administer any Pension
Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any Originator,
the Servicer, the Parent, the Performance Guarantor or any of their respective
ERISA Affiliates of any notice concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA; (viii) the occurrence of a
prohibited transaction with respect to any of the Borrower, any Originator, the
Servicer, the Parent, the Performance Guarantor or any of their respective ERISA
Affiliates (pursuant to Section 4975 of the Code); or (ix) the occurrence or
existence of any other similar event or condition with respect to a Pension Plan
or a Multiemployer Plan, with respect to each of clause (i) through (ix), either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(n)               The Borrower or the Servicer’s assets are (i) deemed to
constitute Plan Assets or (ii) subject to any law that is similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code that would be
violated by any of the transactions contemplated by the Transaction Documents;

 

94

 



 

(o)               [reserved];

 

(p)               a Sale and Contribution Termination Event shall occur under
the Sale and Contribution Agreement;

 

(q)               the Borrower shall (i) be required to register as an
“investment company” within the meaning of the Investment Company Act or (ii)
become a “covered fund” within the meaning of the Volcker Rule;

 

(r)                any material provision of this Agreement or any other
Transaction Document shall cease to be in full force and effect or any of the
Borrower, any Originator, the Performance Guarantor or the Servicer (or any of
their respective Affiliates) shall so state in writing;

 

(s)                Parent (or any successor borrower under the EnLink Credit
Agreement) shall fail to satisfy the financial covenant set forth in Section
7.08(a) of the EnLink Credit Agreement (or any similar successor or replacement
financial covenant); provided that, if after the Closing Date, Section 7.08(a)
of the EnLink Credit Agreement, or any similar successor or replacement
financial covenant (or any of the defined terms used in connection with any such
covenant), is amended or modified, then the test set forth in this clause (s) or
the defined terms used therein, as applicable, shall, for all purposes of this
Agreement, automatically and without further action on the part of any Person,
be deemed to be also so amended or modified, if at the time of the effectiveness
of such amendment or modification, each of the following conditions has been
satisfied: (i) the Administrative Agent and the Lenders (or Affiliates thereof)
comprising the Majority Lenders are then parties to the EnLink Credit Agreement
as lenders thereunder and have consented to such amendment or modification, (ii)
such amendment or modification shall have become effective in accordance with
the terms of the EnLink Credit Agreement and (iii) if the lenders party to the
EnLink Credit Agreement receive a fee or any similar compensation (however
defined or styled) in connection with such amendment or modification (a “Credit
Agreement Fee”), then on or before such amendment or modification takes effect,
the Borrower shall have paid (or caused to be paid) to the Lenders hereunder a
corresponding fee (in addition to all other fees and amounts otherwise payable
to the Lenders hereunder) in an amount equal to the Credit Agreement Fee that
would have been payable to such Lender if such Lender’s Commitment and Loans
hereunder were instead a “Commitment” and “Loan” of such Lender under (and as
defined in) the EnLink Credit Agreement; or

 



 

95

 

 

(t)                 one or more judgments or decrees shall be entered against
the Borrower, any Originator, the Parent, the Performance Guarantor or the
Servicer, or any Affiliate of any of the foregoing involving in the aggregate a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of sixty (60) consecutive days, and the aggregate amount
of all such judgments equals or exceeds $100,000,000 (or solely with respect to
the Borrower, $15,775); then, and in any such event, the Administrative Agent
may (or, at the direction of the Majority Lenders shall) by notice to the
Borrower (x) declare the Termination Date to have occurred (in which case the
Termination Date shall be deemed to have occurred), (y) declare the Final
Maturity Date to have occurred (in which case the Final Maturity Date shall be
deemed to have occurred) and (z) declare the Aggregate Capital and all other
Borrower Obligations to be immediately due and payable (in which case the
Aggregate Capital and all other Borrower Obligations shall be immediately due
and payable); provided that, automatically upon the occurrence of any event
(without any requirement for the giving of notice) described in clause (e) of
this Section 10.01 with respect to the Borrower, the Termination Date shall
occur and the Aggregate Capital and all other Borrower Obligations shall be
immediately due and payable. Upon any such declaration or designation or upon
such automatic termination, the Administrative Agent and the other Secured
Parties shall have, in addition to the rights and remedies which they may have
under this Agreement and the other Transaction Documents, all other rights and
remedies provided after default under the UCC and under other Applicable Law,
which rights and remedies shall be cumulative. Any proceeds from liquidation of
the Collateral shall be applied in the order of priority set forth in
Section 4.01.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

 

SECTION 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

 

96

 



 

SECTION 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

 

SECTION 11.04. Indemnification of Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.

 

SECTION 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders, as the case may be, and assurance of its
indemnification by the Lenders, as it deems appropriate. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or at the direction of the Majority Lenders, as the case may be,
and such request or direction and any action taken or failure to act pursuant
thereto shall be binding upon all Credit Parties. The Credit Parties and the
Administrative Agent agree that unless any action to be taken by the
Administrative Agent under a Transaction Document (i) specifically requires the
advice or concurrence of all Lenders or (ii) may be taken by the Administrative
Agent alone or without any advice or concurrence of any Lender, then the
Administrative Agent may take action based upon the advice or concurrence of the
Majority Lenders.

 

97

 



 

SECTION 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Lender. The Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, concerning an
Unmatured Event of Default or Event of Default or any other matter hereunder as
the Administrative Agent deems advisable and in the best interests of the
Secured Parties.

 

SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

 

SECTION 11.09. Successor Administrative Agent.

 

(a)               The Administrative Agent may, upon at least thirty (30) days’
notice to the Borrower, the Servicer and each Lender, resign as Administrative
Agent. Except as provided below, such resignation shall not become effective
until a successor Administrative Agent is appointed by the Majority Lenders as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.

 

98

 



 

(b)               Upon such acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights and
duties of the resigning Administrative Agent, and the resigning Administrative
Agent shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent.

 

SECTION 11.10. Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, other than
the Structuring Agent’s right to receive fees pursuant to Section 2.03. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

 

SECTION 11.11. LIBOR Notification. Section 5.06 of this Agreement provides a
mechanism for determining an alternative rate of interest in the event that
Adjusted LIBOR or LMIR is no longer available or in certain other circumstances.
The Administrative Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of Adjusted LIBOR or LMIR or with respect to any alternative or
successor rate thereto, or replacement rate therefor.

 

ARTICLE XII

[reserved]

 

ARTICLE XIII

INDEMNIFICATION

 

SECTION 13.01. Indemnities by the Borrower.

 

(a)               Without limiting any other rights that the Administrative
Agent, the Credit Parties, the Affected Persons and their respective assigns,
officers, directors, agents and employees (each, a “Borrower Indemnified Party”)
may have hereunder or under Applicable Law, the Borrower hereby agrees to
indemnify each Borrower Indemnified Party from and against any and all claims,
losses and liabilities (including Attorney Costs) (all of the foregoing being
collectively referred to as “Borrower Indemnified Amounts”) arising out of or
resulting from this Agreement or any other Transaction Document or the use of
proceeds of the Credit Extensions or the security interest in respect of any
Pool Receivable or any other Collateral; excluding, however, (a) Borrower
Indemnified Amounts to the extent a final non-appealable judgment of a court of
competent jurisdiction holds that such Borrower Indemnified Amounts resulted
primarily from the bad faith, gross negligence or willful misconduct by the
Borrower Indemnified Party seeking indemnification, (b) Taxes (other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim) and (c) Borrower Indemnified Amounts arising from a claim by one Borrower
Indemnified Party against another Borrower Indemnified Party (other than actions
against the Administrative Agent in its capacity as Administrative Agent or
similar capacity and also excluding any action, claim or dispute involving the
Borrower or any of its Affiliates or resulting from any action or inaction by
the Borrower or any of its Affiliates). Without limiting or being limited by the
foregoing, the Borrower shall pay on written demand (which demand shall be
accompanied by documentation of the Borrower Indemnified Amounts in reasonable
detail) (it being understood that if any portion of such payment obligation is
made from Collections, such payment will be made at the time and in the order of
priority set forth in Section 4.01), to each Borrower Indemnified Party any and
all amounts necessary to indemnify such Borrower Indemnified Party from and
against any and all Borrower Indemnified Amounts relating to or resulting from
any of the following (but excluding Borrower Indemnified Amounts and Taxes
described in clauses (a), (b) and (c) above):

 

(i)                 any Pool Receivable which the Borrower or the Servicer
includes as an Eligible Receivable as part of the Net Receivables Pool Balance
but which is not an Eligible Receivable at such time;



 

99

 



 

(ii)           any written representation, warranty or statement made or deemed
made by the Borrower (or any of its respective officers) under or in connection
with this Agreement, any of the other Transaction Documents, any Information
Package, any Weekly Report, any Daily Report or any other written information or
report (other than projections, forward-looking statements and information of a
general economic or industry nature) delivered by or on behalf of the Borrower
pursuant hereto which shall have been untrue or incorrect when made or deemed
made;

 

(iii)          the failure by the Borrower to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law;

 

(iv)         the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;

 

(v)          the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable and the other
Collateral and Collections in respect thereof, whether at the time of any Credit
Extension or at any subsequent time;

 

(vi)         any dispute, claim or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Pool Receivable (including, without
limitation, a defense based on such Pool Receivable or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from or relating
to collection activities with respect to such Pool Receivable;

 

100

 



 

(vii)        any failure of the Borrower to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

(viii)       any products liability, environmental or other claim arising out of
or in connection with any Pool Receivable or other merchandise, goods or
services which are the subject of or related to any Pool Receivable;

 

(ix)          the misdirection of Collections or the commingling of Collections
of Pool Receivables at any time with other funds;

 

(x)           any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extensions or in respect of any Pool Receivable or other
Collateral or any related Contract;

 

(xi)           any failure of the Borrower to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;

 

(xii)          any setoff with respect to any Pool Receivable;

 

(xiii)        any claim brought by any Person other than a Borrower Indemnified
Party arising from any activity by the Borrower or the Servicer (if an Affiliate
of the Borrower) in servicing, administering or collecting any Pool Receivable;

 

(xiv)        [reserved];

 

(xv)           any failure of a Collection Account Bank to comply with the terms
of the applicable Account Control Agreement, the termination by a Collection
Account Bank of any Account Control Agreement or any amounts (including in
respect of an indemnity) payable by the Administrative Agent to a Collection
Account Bank under any Account Control Agreement;

 

(xvi)        any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

101

 

 

(xvii)      any action taken by the Administrative Agent as attorney-in-fact for
the Borrower, any Originator or the Servicer pursuant to this Agreement or any
other Transaction Document;

 

(xviii)    the failure or delay to provide any Obligor with an invoice or other
statement evidencing amounts owed under each applicable Pool Receivable;

 

(xix)        the maintenance of any Linked Account with respect to any
Collection Account or the debiting against any Collection Account of amounts as
a result of any settlement item that originated in any Linked Account or any
other account other than a Collection Account;

 

(xx)          the use of proceeds of any Credit Extension;

 

(xxi)         any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason;

 

(xxii)       any failure by the Borrower to pay any premium or other amount when
due under the terms of any Credit Insurance Policy, to keep any Credit Insurance
Policy in force or to make or perfect any claim for reimbursement under any
Credit Insurance Policy; or

 

(xxiii)     any insurance premium payments paid by the Administrative Agent on
any Credit Insurance Policy in accordance with this Agreement.

 

(b)               Notwithstanding anything to the contrary in this Agreement,
solely for purposes of the Borrower’s indemnification obligations in clauses
(ii), (iii), (vii) and (xi) of this Section 13.01, any representation, warranty
or covenant qualified by the occurrence or non-occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified.

 

(c)               If for any reason the foregoing indemnification is unavailable
to any Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section 13.01
shall be in addition to any liability which the Borrower may otherwise have,
shall extend upon the same terms and conditions to each Borrower Indemnified
Party, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Borrower and the Borrower
Indemnified Parties.

 

(d)               Any indemnification or contribution under this Section 13.01
shall survive the termination of this Agreement.

 



 

102

 

 

SECTION 13.02. Indemnification by the Servicer.

 

(a)               The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any acts, omissions or
alleged acts or omissions arising out of the Servicer’s fraud or failure of the
Servicer to perform the Servicing Services in compliance in all material
respects with the terms of this Agreement and any other Transaction Document,
including any judgment, award, settlement, Attorney Costs and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim (all of the foregoing being collectively referred to
as, “Servicer Indemnified Amounts”); excluding (i) Servicer Indemnified Amounts
to the extent a final non-appealable judgment of a court of competent
jurisdiction holds that such Servicer Indemnified Amounts resulted solely from
the bad faith, gross negligence or willful misconduct by the Servicer
Indemnified Party seeking indemnification, (ii) Taxes (other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim), and
(iii) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Pool Receivables that are uncollectible solely on account of the
insolvency, bankruptcy, lack of creditworthiness or other financial inability to
pay of the related Obligor and (iv) Servicer Indemnified Amounts arising from a
claim by one Servicer Indemnified Party against another Servicer Indemnified
Party (other than actions against the Administrative Agent in its capacity as
Administrative Agent or similar capacity and also excluding any action, claim or
dispute involving any Servicer or any of its Affiliates or resulting from any
action or inaction by any Servicer of any of its Affiliates). Without limiting
or being limited by the foregoing, the Servicer shall pay on demand, to each
Servicer Indemnified Party any and all amounts necessary to indemnify such
Servicer Indemnified Party from and against any and all Servicer Indemnified
Amounts relating to or resulting from any of the following (but excluding
Servicer Indemnified Amounts described in clauses (i), (ii), (iii) and (iv)
above):

 

(i)                 any representation or warranty made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement,
any of the other Transaction Documents, any Information Package, any Weekly
Report, any Daily Report or any other information or report delivered by or on
behalf of the Servicer pursuant hereto which shall have been untrue or incorrect
when made or deemed made; or

 

(ii)              the failure by the Servicer to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law;

 

(iii)             the misdirection of Collections or the commingling of
Collections of Pool Receivables at any time with other funds;

 

(iv)             the failure or delay to provide any Obligor with an invoice or
other evidence of indebtedness;

 

103

 

 

(v)               any failure of a Collection Account Bank to comply with the
terms of the applicable Account Control Agreement, the termination by a
Collection Account Bank of any Account Control Agreement or any amounts
(including in respect of an indemnity) payable by the Administrative Agent to a
Collection Account Bank under any Account Control Agreement;

 

(vi)             the maintenance of any Linked Account with respect to any
Collection Account or the debiting against any Collection Account of amounts as
a result of any settlement item that originated in any Linked Account or any
other account other than a Collection Account; or

 

(vii)           any failure of the Servicer to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document.

 

(b)               If for any reason the foregoing indemnification is unavailable
to any Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section 13.02 shall be in addition to any
liability which the Servicer may otherwise have, shall extend upon the same
terms and conditions to Servicer Indemnified Party, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.

 

(c)               Any indemnification or contribution under this Section 13.02
shall survive the termination of this Agreement.

 

ARTICLE XIV

MISCELLANEOUS

 

SECTION 14.01. Amendments, Etc.

 

(a)               No failure on the part of any party hereto to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. No amendment or
waiver of any provision of this Agreement or consent to any departure by any of
the Borrower or any Affiliate thereof shall be effective unless in a writing
signed by the Administrative Agent and the Majority Lenders (and, in the case of
any amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Lender:

 

(i)                 change (directly or indirectly) the definitions of,
Borrowing Base Deficit, Defaulted Receivable, Delinquent Receivable, Eligible
Credit Insurance, Eligible Receivable, Facility Limit, Final Maturity Date, Net
Receivables Pool Balance or Total Reserves contained in this Agreement, or
increase the then existing Concentration Percentage or Special Concentration
Limit for any Obligor or change the calculation of the Borrowing Base;



 

104

 



 

(ii)              reduce the amount of Capital or Interest that is payable on
account of any Loan or with respect to any other Credit Extension or delay any
scheduled date for payment thereof;

 

(iii)             [reserved];

 

(iv)             release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;

 

(v)              release the Performance Guarantor from any of its obligations
under the Performance Guaranty or terminate the Performance Guaranty (except as
expressly provided in the Performance Guaranty);

 

(vi)             change any of the provisions of this Section 14.01 or the
definition of “Majority Lenders”; or

 

(vii)            change the order of priority in which Collections are applied
pursuant to Section 4.01.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender,
(B) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any Lender or delay the dates on which any such Fees are payable, in
either case, without the consent of such Lender and (C) no consent with respect
to any amendment, waiver or other modification of this Agreement shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clauses (i)-(vii) above and then only in
the event such Defaulting Lender shall be directly affected by such amendment,
waiver or other modification.

 

SECTION 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and email communication) and faxed, emailed or delivered, to each
party hereto, at its address set forth under its name on Schedule III hereto or
at such other address, facsimile number or email address as shall be designated
by such party in a written notice to the other parties hereto. Notices and
communications by facsimile or email shall be effective when sent receipt
confirmed by electronic or other means (such as by the “return receipt
requested” function, as available, return electronic mail or other
acknowledgement), and notices and communications sent by other means shall be
effective when received.

 



 

105

 

 

SECTION 14.03. Assignability; Addition of Lenders.

 

(a)               Assignment by Lenders. Each Lender may assign to any Eligible
Assignee or to any other Lender all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and any Loan
or interests therein owned by it); provided, however that

 

(i)                except for an assignment by a Lender to either an Affiliate
of such Lender or any other Lender, each such assignment shall require the prior
written consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default has occurred and is continuing);

 

(ii)              each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement;

 

(iii)             the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
$5,000,000 and (y) all of the assigning Lender’s Commitment; and

 

(iv)             the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance Agreement.

 

Upon such execution, delivery, acceptance and recording pursuant to clause (b)
of this Section 14.03 from and after the effective date specified in such
Assignment and Acceptance Agreement, (x) the assignee thereunder shall be a
party to this Agreement, and to the extent that rights and obligations under
this Agreement have been assigned to it pursuant to such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder and
(y) the assigning Lender shall, to the extent that rights and obligations have
been assigned by it pursuant to such Assignment and Acceptance Agreement,
relinquish such rights and be released from such obligations under this
Agreement (and, in the case of an Assignment and Acceptance Agreement covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

 

(b)               Register. The Administrative Agent shall, acting solely for
this purpose as an agent of the Borrower (and the Borrower’s regarded owner for
U.S. federal income tax purposes), maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders, the
Commitment of each Lender and the aggregate outstanding Capital (and stated
interest) of the Loans of each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Servicer, the Administrative Agent, the
Lenders, and the other Credit Parties shall treat each Person whose name is
recorded in the Register pursuant to the terms of this Agreement as a Lender
under this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, the Servicer or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

106

 



 

(c)               Procedure. Upon its receipt of an Assignment and Acceptance
Agreement executed and delivered by an assigning Lender and an Eligible Assignee
or assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

 

(d)               Participations. Each Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that

 

(i)               such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, and

 

(ii)              such Lender shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations.

 

The Administrative Agent, the Lenders, the Borrower and the Servicer shall have
the right to continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.01
and 5.03 (subject to the requirements and limitations therein, including the
requirements under Section 5.03(f), (g) and (i) (it being understood that the
documentation required under Section 5.03(f), (g) and (i) shall be delivered to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (a) of this Section
14.03; provided that such Participant (A) agrees to be subject to the provisions
of Section 5.07 as if it were an assignee under clause (a) of this Section
14.03, and (B) shall not be entitled to receive any greater payment under
Section 5.01 or 5.03, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

(e)               Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower
(and the Borrower’s regarded owner for U.S. federal income tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

107

 



 

(f)                Assignments by Administrative Agents. This Agreement and the
rights and obligations of the Administrative Agent herein shall be assignable by
the Administrative Agent and its successors and assigns; provided that in the
case of an assignment to a Person that is not an Affiliate of the Administrative
Agent or a Lender, so long as no Event of Default has occurred and is
continuing, such assignment shall require the Borrower’s consent (not to be
unreasonably withheld, conditioned or delayed).

 

(g)               Assignments by the Borrower or the Servicer. Neither the
Borrower nor, except as provided in Section 9.01, the Servicer may assign any of
its respective rights or obligations hereunder or any interest herein without
the prior written consent of the Administrative Agent and each Lender (such
consent to be provided or withheld in the sole discretion of such Person).

 

(h)               Addition of Lenders. The Borrower may, with written notice to
the Administrative Agent and each Lender, add additional Persons as Lenders or
cause an existing Lender to increase its Commitment; provided, however, that the
Commitment of any existing Lender may only be increased with the prior written
consent of such Lender. Each new Lender shall become a party hereto, by
executing and delivering to the Administrative Agent and the Borrower, an
assumption agreement (each, an “Assumption Agreement”) in the form of Exhibit D
hereto.

 

(i)                 Pledge to a Federal Reserve Bank. Notwithstanding anything
to the contrary set forth herein, (i) any Lender or any of their respective
Affiliates may at any time pledge or grant a security interest in all or any
portion of its interest in, to and under this Agreement (including, without
limitation, rights to payment of Capital and Interest) and any other Transaction
Document to secure its obligations to a Federal Reserve Bank, without notice to
or the consent of the Borrower, the Servicer, any Affiliate thereof or any
Credit Party; provided, however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.

 

SECTION 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrower agrees to pay within ten (10)
days following demand thereof (with reasonable detail of such costs) all
reasonable and documented out-of-pocket costs and expenses in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Transaction Documents (together with all amendments,
restatements, supplements, consents and waivers, if any, from time to time
hereto and thereto), including, without limitation, (i) the reasonable and
documented Attorney Costs for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates with respect thereto and with
respect to advising the Administrative Agent and the other Credit Parties and
their respective Affiliates as to their rights and remedies under this Agreement
and the other Transaction Documents and (ii) reasonable and documented
accountants’, auditors’ and consultants’ fees and expenses for the
Administrative Agent and the other Credit Parties and any of their respective
Affiliates and the fees and charges of any nationally recognized statistical
rating agency incurred in connection with the administration and maintenance of
this Agreement or advising the Administrative Agent or any other Credit Party as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document.
In addition, the Borrower agrees to pay within ten (10) days following demand
thereof (with reasonable detail of such costs) all reasonable and documented
out-of-pocket costs and expenses (including reasonable Attorney Costs), of the
Administrative Agent and the other Credit Parties and their respective
Affiliates, incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents.

 

108

 



 

 

SECTION 14.05. No Proceedings; Limitation on Payments.

 

(a)               Each of the Servicer, each Lender and each assignee of a Loan
or any interest therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Borrower any
Insolvency Proceeding until one year and one day after the Final Payout Date;
provided, that the Administrative Agent may take any such action in its sole
discretion following the occurrence of an Event of Default.

 

SECTION 14.06. Confidentiality.

 

(a)               Each of the Borrower and the Servicer covenants and agrees to
hold in confidence, and not disclose to any Person, the terms of this Agreement
or the Fee Letter (including any fees payable in connection with this Agreement,
the Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Lender may have consented to in writing prior to any proposed
disclosure; provided, however, that it may disclose such information (i) to its
Advisors and Representatives, (ii) to the extent such information has become
available to the public other than as a result of a disclosure by or through the
Borrower, the Servicer or their Advisors and Representatives or (iii) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (iii) above,
the Borrower and the Servicer will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Administrative Agent and the affected Credit Party of its intention to make
any such disclosure prior to making such disclosure. Each of the Borrower and
the Servicer agrees to be responsible for any breach of this Section 14.06 by
its Representatives and Advisors and agrees that its Representatives and
Advisors will be advised by it of the confidential nature of such information
and shall agree to comply with this Section 14.06. Notwithstanding the
foregoing, it is expressly agreed that each of the Borrower, the Servicer and
their respective Affiliates may publish a press release or otherwise publicly
announce the existence and principal amount of the Commitments under this
Agreement and the transactions contemplated hereby; provided that the
Administrative Agent shall be provided a reasonable opportunity to review such
press release or other public announcement prior to its release and provide
comment thereon; and provided, further, that no such press release shall name or
otherwise identify the Administrative Agent, any other Credit Party or any of
their respective Affiliates without such Person’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, the Borrower consents to the publication by the
Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement; provided that the Borrower shall be provided a reasonable opportunity
to review such tombstone or other advertising material prior to its initial
release and provide comment thereon.

 



109

 

 

(b)               Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to its assignees and Participants and potential assignees
and Participants and their respective counsel on a need to know basis if they
agree in writing to hold it confidential, (iii) to the extent such information
has become available to the public other than as a result of a disclosure by or
through it or its Representatives or Advisors, (iv) at the request of a bank
examiner or other regulatory authority or in connection with an examination of
any of the Administrative Agent or any Lender or their respective Affiliates or
(v) to the extent it should be (A) required by Applicable Law, or in connection
with any legal or regulatory proceeding or (B) requested by any Governmental
Authority to disclose such information; provided, that, in the case of clause
(v) above, the Administrative Agent and each Lender will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Borrower and the Servicer of its making any such disclosure as
promptly as reasonably practicable thereafter. Each of the Administrative Agent
and each other Credit Party, severally and with respect to itself only, agrees
that any confidential and proprietary information concerning the Borrower, the
Servicer and their respective Affiliates and their businesses or the terms of
this Agreement (including any fees payable in connection with this Agreement or
the other Transaction Documents) shall be used only in connection with this
Agreement and the other Transaction Documents. Each of the Administrative Agent
and each Lender, severally and with respect to itself only, agrees to be
responsible for any breach of this Section 14.06 by its Representatives and
Advisors and agrees that its Representatives and Advisors will be advised by it
of the confidential nature of such information and shall agree to comply with
this Section 14.06.

 

(c)               As used in this Section 14.06, (i) “Advisors” means, with
respect to any Person, such Person’s accountants, attorneys and other
confidential advisors and (ii) “Representatives” means, with respect to any
Person, such Person’s Affiliates, Subsidiaries, directors, managers, officers,
employees, members, investors, financing sources, insurers, professional
advisors, representatives and agents; provided that such Persons shall not be
deemed to Representatives of a Person unless (and solely to the extent that)
confidential information is furnished to such Person.

 

(d)               Notwithstanding the foregoing, to the extent not inconsistent
with applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the U.S. Treasury Regulations) of the transactions
contemplated by the Transaction Documents and all materials of any kind
(including opinions or other tax analyses) that are provided to such Person
relating to such tax treatment and tax structure.

 



110

 

 

SECTION 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

SECTION 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 13.01, 13.02, 14.04,
14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination of this
Agreement.

 

SECTION 14.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 



111

 

 

(b)               EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
OF SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

SECTION 14.13. Limitation of Liability.

 

(a)               No claim may be made by the Borrower or any Affiliate thereof
or any other Person against any Credit Party or their respective Affiliates,
members, directors, officers, employees, incorporators, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
herewith or therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor. None of
the Credit Parties and their respective Affiliates shall have any liability to
the Borrower or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Borrower or any Affiliate thereof in connection
with or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Borrower or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

 



112

 

 

(b)               The obligations of the Administrative Agent and each of the
other Credit Parties under this Agreement and each of the Transaction Documents
are solely the corporate obligations of such Person. No recourse shall be had
for any obligation or claim arising out of or based upon this Agreement or any
other Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

 

(c)               The obligations of the Borrower and the Servicer under this
Agreement and each of the Transaction Documents are solely the corporate or
entity-level obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, partner, equity holder, director,
officer, employee or incorporator of any such Person.

 

SECTION 14.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans hereunder will be treated under United States
federal, and applicable state, local and foreign tax law as debt (the “Intended
Tax Treatment”). The Borrower, the Servicer, the Administrative Agent and the
other Credit Parties agree to file no tax return, or take any action,
inconsistent with the Intended Tax Treatment unless required by a final
determination with the meaning of Section 1313(a) of the Code (or similar or
analogous state, local or foreign Tax law). Each assignee and each Participant
acquiring an interest in a Credit Extension, by its acceptance of such
assignment or participation, agrees to comply with the immediately preceding
sentence.

 

SECTION 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Originators, the
Servicer and the Performance Guarantor that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower, the Originators, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

 

SECTION 14.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
(other than deposits, if any, held by such Credit Party in a custodial account
or similar fiduciary capacity with respect to payroll or trust Tax collection
and remittance) and any other indebtedness held or owing by such Credit Party
(including by any branches or agencies of such Credit Party) to, or for the
account of, the Borrower or the Servicer against amounts owing by the Borrower
or the Servicer hereunder (even if contingent or unmatured); provided that such
Credit Party shall notify the Borrower or the Servicer, as applicable, promptly
following such setoff.

 



113

 

 

SECTION 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

 

[Signature Pages Follow]

 



114

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ENLINK MIDSTREAM FUNDING, LLC,
as Borrower


      By: /s/ Pablo G. Mercado     Pablo G. Mercado     Executive Vice President
and     Chief Financial Officer         ENLINK MIDSTREAM OPERATING, LP,   as the
Servicer         By: EnLink Midstream Operating GP, LLC, its general partner    
      By: /s/ Pablo G. Mercado     Pablo G. Mercado     Executive Vice President
and     Chief Financial Officer

 

Receivables Financing Agreement

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent        By: /s/ Imad Naja     Imad Naja     Senior Vice
President       PNC BANK, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Imad
Naja     Imad Naja     Senior Vice President         PNC CAPITAL MARKETS LLC,  
as Structuring Agent       By: /s/ Imad Naja      Imad Naja     Managing
Director

 

Receivables Financing Agreement

 



 

 

 

SCHEDULE I
Commitments

 

PNC Bank, National Association Party Capacity Commitment PNC Bank, National
Association Lender $250,000,000

 



Schedule I-1

 

 